UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: June 30, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Dynamic Credit Fund Schedule of Investments 6/30/16 (unaudited) Principal Amount ($) Floating Rate (b) Value CONVERTIBLE CORPORATE BONDS - 0.0%+ Materials - 0.0%+ Diversified Metals & Mining - 0.0%+ Mirabela Nickel, Ltd., 9.5%, 6/24/19 (144A) (0.0% cash, 9.5% PIK) (PIK) $ Steel - 0.0%+ EURO New World Resources NV, 4.0%, 10/7/20 (144A) (4.0% cash, 8.0% PIK) (PIK) (d) $ Total Materials $ TOTAL CONVERTIBLE CORPORATE BONDS (Cost $188,872) $ Shares PREFERRED STOCK - 0.0%+ Telecommunication Services - 0.0%+ Integrated Telecommunication Services - 0.0%+ Qwest Corp., 7.375%, 6/1/51 $ TOTAL PREFERRED STOCK (Cost $110,000) $ CONVERTIBLE PREFERRED STOCK - 0.4% Consumer Durables & Apparel - 0.4% Home Furnishings - 0.4% Sealy Corp., 8.0%, 7/15/16 (4.0% cash, 4.0% PIK) (PIK) $ TOTAL CONVERTIBLE PREFERRED STOCK (Cost $1,021,800) $ Shares COMMON STOCKS - 0.0%+ Capital Goods - 0.0%+ Industrial Machinery - 0.0%+ Liberty Tire Recycling LLC (d) $ 31 Total Capital Goods $ 31 Commercial Services & Supplies - 0.0%+ Diversified Support Services - 0.0%+ 4 IAP Worldwide Services, Inc. $ Total Commercial Services & Supplies $ Insurance - 0.0%+ Life & Health Insurance - 0.0%+ TopCo. Ltd. (d) $ Total Insurance $ TOTAL COMMON STOCKS (Cost $11,354) $ Principal Amount ($) Floating Rate (b) ASSET BACKED SECURITIES - 3.9% Consumer Services - 0.2% Hotels, Resorts & Cruise Lines - 0.2% Westgate Resorts 2014-1 LLC, 5.5%, 12/20/26 (144A) $ Total Consumer Services $ Banks - 3.6% Thrifts & Mortgage Finance - 3.6% Axis Equipment Finance Receivables III LLC, 5.27%, 5/20/20 (144A) $ Bayview Opportunity Master Fund IIa Trust 2014-20NPL, 3.721%, 8/28/44 (Step) (144A) Bayview Opportunity Master Fund Trust 2014-15RPL, Floating Rate Note, 10/28/19 (144A) GE Mortgage Services LLC, Floating Rate Note, 3/25/27 GLC Trust 2013-1, 3.0%, 7/15/21 (144A) Leaf Receivables Funding 10 LLC, 5.21%, 7/15/21 (144A) MortgageIT Trust 2005-1, Floating Rate Note, 2/25/35 MortgageIT Trust 2005-1, Floating Rate Note, 2/25/35 Navitas Equipment Receivables LLC 2013-1, 5.82%, 6/15/19 (144A) Navitas Equipment Receivables LLC 2015-1, 5.75%, 5/17/21 (144A) NCF Dealer Floorplan Master Trust, Floating Rate Note, 10/20/20 (144A) Progreso Receivables Funding II LLC, 6.0%, 7/8/19 (144A) RASC Series 2003-KS5 Trust, 4.96%, 7/25/33 (Step) Security National Mortgage Loan Trust 2007-1, Floating Rate Note, 4/25/37 (144A) Silver Bay Realty 2014-1 Trust, Floating Rate Note, 9/18/31 (144A) Solarcity Lmc Series VI LLC, 4.8%, 9/21/48 (144A) VOLT XXV LLC, 4.5%, 6/26/45 (Step) (144A) $ Total Banks $ Diversified Financials - 0.1% Other Diversified Financial Services - 0.1% AXIS Equipment Finance Receivables II LLC, 6.41%, 10/22/18 (144A) $ Sierra Timeshare 2011-3 Receivables Funding LLC, 9.31%, 7/20/28 (144A) $ Total Diversified Financials $ TOTAL ASSET BACKED SECURITIES (Cost $11,025,830) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 6.9% Banks - 6.9% Thrifts & Mortgage Finance - 6.9% A10 Securitization 2013-1 LLC, 4.7%, 11/17/25 (144A) $ A10 Securitization 2013-1 LLC, 6.41%, 11/17/25 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) Bear Stearns ALT-A Trust 2003-3, Floating Rate Note, 10/25/33 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR7, Floating Rate Note, 2/11/41 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20, Floating Rate Note, 10/12/42 CD 2005-CD1 Commercial Mortgage Trust, Floating Rate Note, 7/15/44 CHL Mortgage Pass-Through Trust 2002-32, Floating Rate Note, 1/25/33 Citigroup Commercial Mortgage Trust 2014-GC23 REMICS, Floating Rate Note, 7/12/47 (144A) COBALT CMBS Commercial Mortgage Trust 2007-C3, Floating Rate Note, 5/15/46 COBALT CMBS Commercial Mortgage Trust 2007-C3, Floating Rate Note, 5/15/46 COMM 2007-C9 Mortgage Trust, Floating Rate Note, 12/10/49 (144A) COMM 2012-CCRE2 Mortgage Trust, Floating Rate Note, 8/17/45 (144A) Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 6/25/33 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 8/15/38 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 8/15/38 Global Mortgage Securitization, Ltd., 5.25%, 11/25/32 (144A) Global Mortgage Securitization, Ltd., 5.25%, 11/25/32 (144A) Global Mortgage Securitization, Ltd., 5.25%, 4/25/32 (144A) Global Mortgage Securitization, Ltd., 5.25%, 4/25/32 (144A) GMAT 2013-1 Trust, Floating Rate Note, 8/25/53 GS Mortgage Securities Trust 2014-GSFL, Floating Rate Note, 7/15/31 (144A) Homeowner Assistance Program Reverse Mortgage Loan Trust 2013-RM1, 4.0%, 5/26/53 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16, 5.623%, 5/12/45 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7, Floating Rate Note, 4/17/45 JP Morgan Chase Commercial Mortgage Securities Trust 2014-CBM MZ, Floating Rate Note, 10/15/19 (144A) La Hipotecaria Panamanian Mortgage Trust 2007-1, Floating Rate Note, 12/23/36 (144A) Merrill Lynch Mortgage Investors Trust Series 2006-AF1, 5.75%, 8/25/36 ORES 2014-LV3 LLC, 6.0%, 3/27/24 (144A) RESI Finance LP 2003-D, Floating Rate Note, 12/10/35 (144A) Springleaf Mortgage Loan Trust 2013-1, Floating Rate Note, 6/25/58 (144A) Wachovia Bank Commercial Mortgage Trust Series 2006-C24, Floating Rate Note, 3/15/45 $ Total Banks $ Diversified Financials - 0.0%+ Other Diversified Financial Services - 0.0%+ Rialto Capital Management LLC, 2.85%, 5/15/24 (144A) $ Total Diversified Financials $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $20,348,479) $ CORPORATE BONDS - 66.4% Energy - 12.4% Oil & Gas Drilling - 0.4% Rowan Companies, Inc., 5.85%, 1/15/44 $ Oil & Gas Refining & Marketing - 1.0% Enlink Midstream Partners, Inc., 4.25%, 6/1/25 $ Oil & Gas Storage & Transportation - 11.0% Boardwalk Pipelines LP, 4.95%, 12/15/24 $ Copano Energy LLC, 7.125%, 4/1/21 DCP Midstream LLC, Floating Rate Note, 5/21/43 (144A) Enbridge Energy Partners LP, 7.375%, 10/15/45 Kinder Morgan, Inc. Delaware, 4.3%, 6/1/25 Kinder Morgan, Inc. Delaware, 5.3%, 12/1/34 Kinder Morgan, Inc. Delaware, 5.55%, 6/1/45 ONEOK, Inc., 6.875%, 9/30/28 ONEOK, Inc., 7.5%, 9/1/23 Plains All American Pipeline LP, 4.65%, 10/15/25 Sabine Pass Liquefaction LLC, 5.625%, 2/1/21 Sabine Pass Liquefaction LLC, 6.25%, 3/15/22 The Williams Companies, Inc., 3.7%, 1/15/23 The Williams Companies, Inc., 4.55%, 6/24/24 $ Total Energy $ Materials - 1.7% Metal & Glass Containers - 1.3% Ball Corp., 5.25%, 7/1/25 $ Steel - 0.4% Commercial Metals Co., 4.875%, 5/15/23 $ EURO New World Resources NV, Floating Rate Note, 10/7/20 (d) EURO New World Resources NV, Floating Rate Note, 10/7/20 (d) $ Total Materials $ Capital Goods - 3.4% Aerospace & Defense - 0.1% DigitalGlobe, Inc., 5.25%, 2/1/21 (144A) $ Building Products - 1.3% Griffon Corp., 5.25%, 3/1/22 $ Masco Corp., 4.45%, 4/1/25 Standard Industries, Inc., 5.375%, 11/15/24 (144A) $ Construction & Engineering - 1.3% AECOM, 5.75%, 10/15/22 $ Amsted Industries, Inc., 5.0%, 3/15/22 (144A) $ Industrial Machinery - 0.7% Cleaver-Brooks, Inc., 8.75%, 12/15/19 (144A) $ Liberty Tire Recycling LLC, 11.0%, 3/31/21 (0.0% cash, 11.0% PIK) (144A) (PIK) (d) $ Total Capital Goods $ Commercial Services & Supplies - 0.3% Environmental & Facilities Services - 0.3% Safway Group Holding LLC, 7.0%, 5/15/18 (144A) $ Total Commercial Services & Supplies $ Automobiles & Components - 2.4% Tires & Rubber - 1.1% The Goodyear Tire & Rubber Co., 5.125%, 11/15/23 $ Automobile Manufacturers - 1.3% ZF North America Capital, Inc., 4.75%, 4/29/25 (144A) $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.6% Homebuilding - 1.6% CalAtlantic Group, Inc., 6.25%, 12/15/21 $ DR Horton, Inc., 5.75%, 8/15/23 KB Home, 7.0%, 12/15/21 $ Total Consumer Durables & Apparel $ Consumer Services - 1.2% Casinos & Gaming - 1.2% International Game Technology Plc, 6.25%, 2/15/22 (144A) $ International Game Technology Plc, 6.5%, 2/15/25 (144A) $ Total Consumer Services $ Media - 6.8% Broadcasting - 2.5% CCO Holdings LLC, 5.5%, 5/1/26 (144A) $ CCO Holdings LLC, 5.75%, 2/15/26 (144A) CCO Holdings LLC, 5.875%, 4/1/24 (144A) $ Cable & Satellite - 4.3% DISH DBS Corp., 5.875%, 7/15/22 $ Sirius XM Radio, Inc., 4.625%, 5/15/23 (144A) Sirius XM Radio, Inc., 6.0%, 7/15/24 (144A) Videotron, Ltd., 5.375%, 6/15/24 (144A) Virgin Media Secured Finance Plc, 5.25%, 1/15/26 (144A) $ Total Media $ Food & Staples Retailing - 0.5% Food Retail - 0.5% Darling Ingredients, Inc., 5.375%, 1/15/22 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 2.3% Distillers & Vintners - 1.1% Constellation Brands, Inc., 4.25%, 5/1/23 $ Packaged Foods & Meats - 1.2% Dole Food Co., Inc., 7.25%, 5/1/19 (144A) $ Post Holdings, Inc., 6.75%, 12/1/21 (144A) Post Holdings, Inc., 7.375%, 2/15/22 Post Holdings, Inc., 7.75%, 3/15/24 (144A) $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.0% Health Care Facilities - 1.0% Centene Escrow Corp., 6.125%, 2/15/24 (144A) $ Total Household & Personal Products $ Health Care Equipment & Services - 5.9% Health Care Services - 0.8% DaVita HealthCare Partners, Inc., 5.125%, 7/15/24 $ Health Care Facilities - 3.2% Centene Escrow Corp., 5.625%, 2/15/21 (144A) $ HCA, Inc., 5.25%, 4/15/25 Kindred Healthcare, Inc., 8.0%, 1/15/20 LifePoint Health, Inc., 5.875%, 12/1/23 $ Managed Health Care - 1.9% Molina Healthcare, Inc., 5.375%, 11/15/22 (144A) $ WellCare Health Plans, Inc., 5.75%, 11/15/20 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.5% Pharmaceuticals - 0.5% Valeant Pharmaceuticals International, Inc., 5.875%, 5/15/23 (144A) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 5.7% Diversified Banks - 4.9% Bank of America Corp., Floating Rate Note, 12/31/49 (Perpetual) $ BNP Paribas SA, Floating Rate Note, 12/31/49 (Perpetual) (144A) Citigroup, Inc., Floating Rate Note (Perpetual) Citigroup, Inc., Floating Rate Note, 12/31/49 (Perpetual) Citigroup, Inc., Floating Rate Note, 12/31/49 (Perpetual) ING Groep NV, Floating Rate Note, 12/29/49 $ Thrifts & Mortgage Finance - 0.8% Provident Funding Associates LP, 6.75%, 6/15/21 (144A) $ Total Banks $ Diversified Financials - 5.5% Other Diversified Financial Services - 2.0% Fixed Income Trust Series 2013-A, 10/15/97 (Step) (144A) (c)(d) $ JPMorgan Chase & Co., Floating Rate Note, 8/29/49 Tiers Trust, Floating Rate Note, 10/15/97 (144A) (d) $ Specialized Finance - 0.4% Nationstar Mortgage LLC, 6.5%, 6/1/22 $ Nationstar Mortgage LLC, 6.5%, 7/1/21 $ Consumer Finance - 0.6% Ally Financial, Inc., 4.625%, 5/19/22 $ Ally Financial, Inc., 5.75%, 11/20/25 $ Asset Management & Custody Banks - 0.8% JBS Investment Management, Ltd., 7.25%, 4/3/24 $ Investment Banking & Brokerage - 1.7% UBS AG, 7.625%, 8/17/22 $ Total Diversified Financials $ Insurance - 3.9% Life & Health Insurance - 0.6% Prudential Financial, Inc., Floating Rate Note, 9/15/42 $ Reinsurance - 3.3% Altair Re, Variable Rate Notes, 6/30/17 (f)(g) $ Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (f)(g) Atlas IX Capital DAC, Floating Rate Note, 1/17/19 (Cat Bond) (144A) Berwick Segregated Account (Kane SAC Ltd.), Variable Rate Note, 1/22/16 (f)(g) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnosutie 2016-N,Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (f)(g) Carnoustie Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/19/16 (f)(g) Citrus Re, Ltd., Floating Rate Note, 4/18/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/24/17 (Cat Bond) (144A) Galileo Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gator Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Golden State Re II, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (f)(g) Pangaea Re, Series 2015-1, Principal at Risk Notes, 2/1/19 (f)(g) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (f)(g) Pangaea Re., Variable Rate Notes, 2/1/20 (f)(g) Pangaea Re., Variable Rate Notes, 7/1/18 (f)(g) PI-4, Series C - 2014, (Kane SAC Ltd.), Variable Rate Notes, 7/7/16 (f)(g) Prestwick Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 7/1/16 (f)(g) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (f)(g) Silverton Re, Ltd., Variable Rate Notes, 9/16/16 (144A) (f)(g) Silverton Re, Ltd., Variable Rate Notes, 9/18/18 (144A) (f)(g) St. Andrews Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/22/16 (f)(g) Versutus 2016, Class A-1, Variable Rate Notes, 11/30/20 (f)(g) Versutus Ltd., Series 2015-A, Variable Rate Notes, 12/31/17 (f)(g) $ Total Insurance $ Real Estate - 0.9% Specialized REIT - 0.9% DuPont Fabros Technology LP, 5.875%, 9/15/21 $ Equinix, Inc., 5.375%, 4/1/23 $ Total Real Estate $ Software & Services - 0.5% IT Consulting & Other Services - 0.5% Diamond 1 Finance Corp., 7.125%, 6/15/24 (144A) $ Total Software & Services $ Technology Hardware & Equipment - 0.6% Electronic Components - 0.6% EURO Belden, Inc., 5.5%, 4/15/23 $ Belden, Inc., 5.5%, 9/1/22 (144A) $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.4% Semiconductor Equipment - 0.4% Sensata Technologies BV, 5.0%, 10/1/25 (144A) $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 5.2% Integrated Telecommunication Services - 3.2% CenturyLink, Inc., 5.8%, 3/15/22 $ Frontier Communications Corp., 10.5%, 9/15/22 GCI, Inc., 6.75%, 6/1/21 Level 3 Financing, Inc., 5.375%, 5/1/25 $ Wireless Telecommunication Services - 2.0% Sprint Corp., 7.25%, 9/15/21 $ T-Mobile USA, Inc., 6.5%, 1/15/24 T-Mobile USA, Inc., 6.625%, 4/1/23 Unison Ground Lease Funding LLC, 5.78%, 3/16/43 (144A) WCP Issuer llc, 6.657%, 8/15/20 (144A) $ Total Telecommunication Services $ Utilities - 3.7% Electric Utilities - 1.3% Enel S.p.A., Floating Rate Note, 9/24/73 (144A) $ Talen Energy Supply LLC, 4.625%, 7/15/19 (144A) Talen Energy Supply LLC, 6.5%, 6/1/25 TerraForm Power, 9.75%, 8/15/22 (144A) $ Gas Utilities - 0.6% DCP Midstream Operating LP, 3.875%, 3/15/23 $ DCP Midstream Operating LP, 5.6%, 4/1/44 $ Independent Power Producers & Energy Traders - 1.8% Calpine Corp., 5.75%, 1/15/25 $ NRG Energy, Inc., 6.25%, 7/15/22 NRG Energy, Inc., 7.875%, 5/15/21 NRG Energy, Inc., 8.25%, 9/1/20 $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $177,582,913) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 9.5% U.S. Treasury Bills, 7/21/16 (c) $ U.S. Treasury Bills, 7/28/16 (c) U.S. Treasury Bonds, 4.5%, 2/15/36 U.S. Treasury Note, Floating Rate Note, 10/31/17 U.S. Treasury Note, Floating Rate Note, 7/31/17 U.S. Treasury Notes, 1.125%, 6/30/21 U.S. Treasury Notes, 1.625%, 5/15/26 U.S. Treasury Notes, Floating Rate Note, 4/30/18 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $25,807,479) $ SENIOR FLOATING RATE LOAN INTERESTS - 7.4%** Materials - 1.2% Diversified Metals & Mining - 1.2% Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ Total Materials $ Capital Goods - 0.3% Aerospace & Defense - 0.3% Engility Corp., New Term Loan (First Lien), 5/23/20 $ Total Capital Goods $ Commercial Services & Supplies - 0.7% Environmental & Facilities Services - 0.7% Wheelabrator, Term B Loan, 10/15/21 $ Wheelabrator, Term C Loan, 10/15/21 $ Diversified Support Services - 0.0%+ IAP Worldwide Services, Inc., Term Loan, 7/18/19 $ Security & Alarm Services - 0.0%+ Garda World Security Corp., Term B Loan, 11/1/20 $ Garda World Security Corp., Term B Loan, 11/8/20 $ Total Commercial Services & Supplies $ Transportation - 0.4% Marine - 0.4% Commercial Barge Line Co., Initial Term Loan, 11/6/20 $ Navios Maritime Partners LP, Term Loan, 6/27/18 $ Total Transportation $ Automobiles & Components - 0.6% Auto Parts & Equipment - 0.6% Federal-Mogul Corporation, Tranche C Term, 4/15/21 $ Tower Automotive Holdings USA LLC, Initial Term Loan (2014), 4/23/20 $ Total Automobiles & Components $ Consumer Services - 1.4% Leisure Facilities - 0.3% L.A. Fitness International, LLC, Tranche B Term Loan (First Lien), 4/25/20 $ Education Services - 1.1% Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Laureate Education, Inc., New Series 2018 Extended Term Loan, 6/16/18 McGraw-Hill Global Education Holdings LLC, Term B Loan (First Lien), 5/2/22 $ Total Consumer Services $ Retailing - 0.5% Automotive Retail - 0.5% CWGS Group LLC, Term Loan, 2/20/20 $ Total Retailing $ Food & Staples Retailing - 0.3% Food Retail - 0.3% Albertsons LLC, Term B-6 Loan, 6/1/23 $ Total Food & Staples Retailing $ Health Care Equipment & Services - 0.5% Health Care Supplies - 0.0%+ 1 Immucor, Inc., Term B-2 Loan, 8/19/18 $ 1 Health Care Services - 0.3% BioScrip, Inc., Initial Term B Loan, 7/31/20 $ BioScrip, Inc., Term Loan, 7/31/20 $ Health Care Facilities - 0.2% MMM Holdings, Inc., Term Loan, 10/9/17 (e) $ Select Medical Corp., Series E Tranche B Term Loan, 6/1/18 Steward Health Care System LLC, Term Loan, 4/10/20 $ Managed Health Care - 0.0%+ MSO of Puerto Rico, Inc., MSO Term Loan, 12/12/17 (e) $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.1% Biotechnology - 0.1% Lantheus Medical Imaging, Inc., Initial Term Loan, 6/25/22 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 0.2% Other Diversified Financial Services - 0.2% Fly Funding II Sarl, Loan, 8/9/19 $ Total Diversified Financials $ Software & Services - 1.1% Application Software - 0.3% STG-Fairway Acquisitions, Inc., Term Loan (First Lien), 6/30/22 $ Systems Software - 0.4% AVG Technologies N.V., Term Loan, 10/15/20 $ Home Entertainment Software - 0.4% Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Telecommunication Services - 0.1% Integrated Telecommunication Services - 0.1% Securus Technologies Holdings, Inc., Initial Term Loan (First Lien), 4/30/20 $ Total Telecommunication Services $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $19,765,389) $ TEMPORARY CASH INVESTMENTS - 1.9% Commercial Paper - 1.1% BNP Paribas SA, Commercial Paper, 7/1/16 (c) $ Microsoft Corp., Commercial Paper, 7/1/16 (c) Prudential Funding Corp., Commercial Paper, 7/1/16 (c) $ Repurchase Agreements - 0.8% $600,000 ScotiaBank, 0.42%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by $612,008 Federal National Mortgage Association, 4.0%, 1/1/46 $ $1,545,apital Markets, Inc., 0.42%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by the following: $913 Freddie Mac Giant, 3.5%, 2/1/30 $1,243,735 Federal National Mortgage Association, 3.5% - 5.5%, 5/1/25 - 2/1/46 $81,688 Federal National Mortgage Association (ARM), 2.825%, 4/1/41 $249,564 Government National Mortgage Association, 3.5% - 4.5%, 10/20/45 - 4/20/46 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,165,000) $ PUT OPTIONS PURCHASED - 0.6% Number of Contracts Description Counterparty Strike Price Expiration Date S&P500 EMINI Citigroup Global Markets, Inc. 9/16/16 $ S&P500 EMINI Citigroup Global Markets, Inc. 9/16/16 S&P500 EMINI Citigroup Global Markets, Inc. 8/19/16 $ TOTAL PUT OPTIONS PURCHASED (Premiums paid $3,033,469) $ TOTAL INVESTMENT IN SECURITIES - 96.7% (Cost $264,060,585) (a) $ PUT OPTIONS WRITTEN - (0.4)% Number of Contracts Description Counterparty Strike Price Expiration Date S&P500 EMINI Citigroup Global Markets, Inc. 9/16/16 $ S&P500 EMINI Citigroup Global Markets, Inc. 8/19/16 S&P500 EMINI Citigroup Global Markets, Inc. 9/16/16 $ TOTAL PUT OPTIONS WRITTEN (Premiums received $(2,027,401)) $ OTHER ASSETS & LIABILITIES - 3.3% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. + Rounds to less than 0.1%. REIT Real Estate Investment Trust. (Step) Bond issued with an initial coupon rate which converts to a higher rate at a later date. (Cat Bond) Catastrophe or event linked bond.At June 30, 2016 the value of these securities amounted to $4,631,025 or 1.7% of total net assets. (Perpetual) Security with no stated maturity date. REMICS Real Estate Mortgage Investment Conduits. (PIK) Represents a pay in kind security. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At June 30, 2016, the value of these securities amounted to $78,217,929 or 28.6% of total net assets. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium.These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the rate of a certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At June 30, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $264,060,585 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. (d) Security is valued using fair value methods (other than prices supplied by independent pricing services). (e) Security is in default. (f) Rate to be determined. (g) Structured reinsurance investment.At June 30, 2016, the value of these securities amounted to $4,497,314 or 1.6% of total net assets. Principal amounts are denominated in U.S. Dollars unless otherwise noted: EURO Euro CENTRALLY CLEARED CREDIT DEFAULT SWAP AGREEMENTS - SELL PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums Received (Paid) Unrealized Appreciation Chicago Mercentile Exchange Markit CDX North America High Yield Index 5.00% BBB+ 6/20/21 CREDIT DEFAULT SWAP AGREEMENTS - SELL PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums Received (Paid) Net Unrealized Appreciation (Depreciation) Goldman Sachs International Markit CDX North America Investment Grade Index 5.00% BBB+ 12/20/17 Barclays Bank Plc Arcelormittal SA 5.00% BB 6/20/21 Barclays Bank Plc Hovnanian Enterprises Inc. 5.00% CCC 12/20/16 Barclays Bank Plc Bombardier Capital, Inc. 5.00% B 12/20/16 JP Morgan Chase Bank NA Sprint Communications, Inc. 5.00% B 12/20/16 Barclays Bank Plc Teck Resources, Ltd. 5.00% B+ 12/20/16 Morgan Stanley Capital Services LLC Transocean, Inc. 1.00% BB+ 12/20/16 Goldman Sachs International Bombardier Capital, Inc. 5.00% B 12/20/16 Goldman Sachs International AK Steel Holding Corporation 5.00% CCC+ 12/20/16 Barclays Bank Plc Frontier Communications Corporation 5.00% BB- 6/20/21 JP Morgan Chase Bank NA Frontier Communications Corporation 5.00% BB- 6/20/21 Goldman Sachs International Ally Financial Inc. 5.00% BB+ 12/20/20 EUR Goldman Sachs International Arcelormittal SA 5.00% BB 12/20/16 JP Morgan Chase Bank NA Ally Financial Inc. 5.00% BB+ 12/20/20 The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Based on Standard & Poor’s rating of the issuer or weighted average of all the underlying securities of the index. NR Not rated by either S&P. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Notes 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Notes 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3.See Notes to Financial Statements - Notes 1A. The following is a summary of the inputs used as of June 30, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Convertible Corporate Bonds Materials Diversified Metals & Mining $- $- Steel - - Preferred Stocks - - Convertible Preferred Stocks - - Common Stocks Capital Goods Industrial Machinery - - 31 31 Commercial Services & Supplies Diversified Support Services - - Insurance Life & Health Insurance - - Asset Backed Securities - - Collateralized Mortgage Obligations - - Corporate Bonds Materials Steel - Capital Goods Industrial Machinery - Diversified Financials Other Diversified Financial Services - Insurance Reinsurance - All Other Corporate Bonds - - U.S. Government and Agency Obligations - - Foreign Government Bonds - Senior Floating Rate Loan Interests - - Repurchase Agreements - - Commercial Paper - - Put options purchased - - Total Other Financial Instruments Net unrealized appreciation on credit default swaps $- $- Put options written - - Net unrealized appreciation on forward futures contracts - - Unrealized appreciation on forward foreign currency contracts - - Unrealized depreciation on forward foreign currency contracts - - Total $- Following is a reconciliation of assets using significant unobservable inputs (Level 3): ConvertibleCorporate Bonds Preferred Stocks Common Stocks Corporate Bonds Total Balance as of 3/31/16 Realized gain (loss)1 - - - Change in unrealized appreciation (depreciation)2 - Purchases - Sales - - Transfers in to Level 3 * - Transfers out of Level 3 * - Balance as of 6/30/16 $- 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended June 30, 2016, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 6/30/16 Pioneer Multi-Asset Ultrashort Income Fund Schedule of Investments 6/30/2016 (Unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value ASSET BACKED SECURITIES - 28.2% 321 Henderson Receivables I LLC, Floating Rate Note, 11/15/40 (144A) $ 321 Henderson Receivables I LLC, Floating Rate Note, 12/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 3/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 6/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 9/15/45 (144A) 321 Henderson Receivables II LLC, Floating Rate Note, 9/15/41 (144A) ABFC 2005-HE2 Trust, Floating Rate Note, 6/25/35 ABFC 2005-WF1 Trust, Floating Rate Note, 12/25/34 ABFC 2005-WMC1 Trust, Floating Rate Note, 6/25/35 ACAS CLO 2007-1, Ltd., Floating Rate Note, 4/20/21 (144A) Accredited Mortgage Loan Trust 2005-1, Floating Rate Note, 4/25/35 Accredited Mortgage Loan Trust 2005-2, Floating Rate Note, 7/25/35 ACE Securities Corp Home Equity Loan Trust Series 2006-ASAP2, Floating Rate Note, 3/25/36 Aegis Asset Backed Securities Trust 2005-3, Floating Rate Note, 8/25/35 Aegis Asset Backed Securities Trust Mortgage Pass- Through Ctfs Series 2004-3, Floating Rate Note, 9/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Certificates Series 2004-2, Floating Rate Note, 6/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Certificates Series 2004-4, Floating Rate Note, 10/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Ctfs Ser 2005-4, Floating Rate Note, 10/25/35 Ally Auto Receivables Trust 2015-SN1, Floating Rate Note, 6/20/17 Ally Master Owner Trust, Floating Rate Note, 6/17/19 Alterna Funding I LLC, 1.639%, 2/15/21 (144A) American Credit Acceptance Receivables Trust 2013-1, 4.94%, 6/15/20 (144A) American Credit Acceptance Receivables Trust 2014-1, 5.2%, 4/12/21 (144A) American Credit Acceptance Receivables Trust 2014-2, 4.96%, 5/10/21 (144A) American Credit Acceptance Receivables Trust 2014-4, 1.33%, 7/10/18 (144A) American Credit Acceptance Receivables Trust 2015-3, 1.95%, 9/12/19 (144A) American Credit Acceptance Receivables Trust 2016-1A, 2.37%, 5/12/20 (144A) American Express Credit Account Master Trust, Floating Rate Note, 1/15/20 American Express Credit Account Master Trust, Floating Rate Note, 1/15/20 American Express Credit Account Master Trust, Floating Rate Note, 5/15/20 American Express Credit Account Secured Note Trust 2012-4, Floating Rate Note, 5/15/20 (144A) American Homes 4 Rent 2014-SFR1, Floating Rate Note, 6/17/31 AmeriCredit Automobile Receivables 2015-4, Floating Rate Note, 4/8/19 AmeriCredit Automobile Receivables Trust 2015-2, Floating Rate Note, 9/10/18 Ameriquest Mortgage Securities Inc Asset-Backed Pass-Through Ctfs Ser 2005-R5, Floating Rate Note, 7/25/35 Ameriquest Mortgage Securities, Inc., Asset Backed Pass-Through Ctfs Series 2005-R11, Floating Rate Note, 1/25/36 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 03-AR3, Floating Rate Note, 6/25/33 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2004-R11, Floating Rate Note, 11/25/34 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2005-R1, Floating Rate Note, 3/25/35 ARI Fleet Lease Trust 2013-A, 0.92%, 7/15/21 (144A) ARI Fleet Lease Trust 2014-A, 0.81%, 11/15/22 (144A) Ascentium Equipment Receivables 2014-1 LLC, 1.58%, 10/10/18 (144A) Ascentium Equipment Receivables 2016-1 Trust, 0.95%, 4/10/17 (144A) Asset Backed Securities Corp Home Equity Loan Trust Series 2005-HE3, Floating Rate Note, 4/25/35 Asset Backed Securities Corp Home Equity Loan Trust Series AEG 2006-HE1, Floating Rate Note, 1/25/36 Asset Backed Securities Corp Home Equity Loan Trust Series NC 2005-HE8, Floating Rate Note, 11/25/35 Asset Backed Securities Corp Home Equity Loan Trust Series OOMC 2005-HE6, Floating Rate Note, 7/25/35 Asset-Backed Pass-Through Certificates Series 2004-R2, Floating Rate Note, 4/25/34 Asset-Backed Pass-Through Certificates Series 2004-R2, Floating Rate Note, 4/25/34 BA Credit Card Trust, Floating Rate Note, 1/15/20 BA Credit Card Trust, Floating Rate Note, 9/16/19 Barclays Dryrock Issuance Trust, Floating Rate Note, 12/16/19 Barclays Dryrock Issuance Trust, Floating Rate Note, 3/16/20 Bayview Financial Acquisition Trust, 6.205%, 5/28/37 (Step) Bayview Financial Acquisition Trust, Floating Rate Note, 8/28/44 Bayview Financial Acquisition Trust, Floating Rate Note, 8/28/44 Bayview Financial Mortgage Pass-Through Trust 2004-A, Floating Rate Note, 2/28/44 Bayview Financial Mortgage Pass-Through Trust 2005-C, Floating Rate Note, 6/28/44 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust Series 2005-B, Floating Rate Note, 4/28/39 Bayview Opportunity Master Fund IIa Trust 2014-20NPL, 3.721%, 8/28/44 (Step) (144A) BCC Funding VIII LLC, 1.794%, 6/22/20 (144A) Bear Stearns Asset Backed Securities I Trust 2005-FR1, Floating Rate Note, 6/25/35 Bear Stearns Asset Backed Securities I Trust 2005-HE9, Floating Rate Note, 10/25/35 Bear Stearns Asset Backed Securities I Trust 2005-TC1, Floating Rate Note, 5/25/35 Bear Stearns Asset Backed Securities I Trust 2006-EC2, Floating Rate Note, 2/25/36 Bear Stearns Asset Backed Securities Trust 2004-2, Floating Rate Note, 8/25/34 Bear Stearns Asset Backed Securities Trust 2004-SD3, Floating Rate Note, 9/25/34 Bear Stearns Asset Backed Securities Trust 2005-SD1, Floating Rate Note, 8/25/43 Bear Stearns Asset Backed Securities Trust 2005-SD2, Floating Rate Note, 3/25/35 Bear Stearns Asset Backed Securities Trust 2005-SD2, Floating Rate Note, 3/25/35 Bear Stearns Asset Backed Securities Trust 2006-SD1, Floating Rate Note, 4/25/36 Bear Stearns Asset Backed Securities Trust 2006-SD2, Floating Rate Note, 6/25/36 Bear Stearns Asset Backed Securities Trust 2006-SD2, Floating Rate Note, 6/25/36 Bear Stearns Structured Products Trust 2007-EMX1, Floating Rate Note, 3/25/37 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 2/18/20 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 3/16/20 Cabela's Credit Card Master Note Trust, Floating Rate Note, 6/15/20 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 6/15/22 California Republic Auto Receivables Trust 2013-1, 1.41%, 9/17/18 (144A) California Republic Auto Receivables Trust 2016-2, 1.34%, 3/15/19 California Republic Auto Receivables Trust 2016-2, 1.56%, 7/15/20 Capital Auto Receivables Asset Trust 2013-1, 1.74%, 10/22/18 Capital One Multi-Asset Execution Trust, Floating Rate Note, 11/15/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 11/15/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 12/16/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 6/17/19 CarMax Auto Owner Trust 2012-2, 1.73%, 2/15/18 CarMax Auto Owner Trust 2013-1, 1.99%, 8/15/19 CarMax Auto Owner Trust 2013-3, 0.97%, 4/16/18 CarMax Auto Owner Trust 2015-2, Floating Rate Note, 6/15/18 CarMax Auto Owner Trust 2015-3, Floating Rate Note, 11/15/18 CarMax Auto Owner Trust 2015-4, Floating Rate Note, 4/15/19 CarMax Auto Owner Trust 2016-1, Floating Rate Note, 4/15/19 Carnow Auto Receivables Trust 2015-1, 1.69%, 1/15/20 (144A) Carrington Mortgage Loan Trust Series 2006-OPT1, Floating Rate Note, 12/26/35 Cazenovia Creek Funding I LLC, 2.0%, 12/10/23 (144A) Cazenovia Creek Funding I LLC, 2.773%, 12/10/23 (144A) CCG Receivables Trust 2014-1, 1.06%, 11/15/21 (144A) CCG Receivables Trust 2015-1, 0.55%, 9/14/16 (144A) CCG Receivables Trust 2016-1, 1.69%, 9/14/22 (144A) Cent CLO, Floating Rate Note, 8/1/24 (144A) Centex Home Equity Loan Trust 2003-A, Floating Rate Note, 3/25/33 Chase Funding Trust Series 2002-4, Floating Rate Note, 10/25/32 Chase Issuance Trust, 1.15%, 1/15/19 Chase Issuance Trust, 1.26%, 7/15/19 Chase Issuance Trust, Floating Rate Note, 11/15/18 Chase Issuance Trust, Floating Rate Note, 12/16/19 Chase Issuance Trust, Floating Rate Note, 3/15/19 Chase Issuance Trust, Floating Rate Note, 4/15/19 Chase Issuance Trust, Floating Rate Note, 4/15/19 Chase Issuance Trust, Floating Rate Note, 4/15/20 Chase Issuance Trust, Floating Rate Note, 5/15/19 Chesapeake Funding II LLC, Floating Rate Note, 3/15/28 (144A) Chesapeake Funding II LLC, Floating Rate Note, 6/15/28 (144A) Chesapeake Funding LLC, Floating Rate Note, 2/8/27 (144A) Chesapeake Funding LLC, Floating Rate Note, 2/8/27 (144A) Chesapeake Funding LLC, Floating Rate Note, 3/9/26 (144A) Chesapeake Funding LLC, Floating Rate Note, 4/7/24 (144A) Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) CIT Equipment Collateral 2014-VT1, 0.86%, 5/22/17 (144A) Citi Held For Asset Issuance 2015-PM1, 1.85%, 12/15/21 (144A) Citibank Credit Card Issuance Trust, 1.02%, 2/22/19 Citibank Credit Card Issuance Trust, 1.23%, 4/24/19 Citibank Credit Card Issuance Trust, Floating Rate Note, 1/23/20 Citibank Credit Card Issuance Trust, Floating Rate Note, 11/23/18 Citibank Credit Card Issuance Trust, Floating Rate Note, 11/7/18 Citibank Credit Card Issuance Trust, Floating Rate Note, 5/20/20 Citibank Credit Card Issuance Trust, Floating Rate Note, 5/26/20 Citicorp Residential Mortgage Trust Series 2006-1, 5.57668%, 7/25/36 (Step) Citigroup Global Markets Mortgage Securities VII, Inc., Floating Rate Note, 3/25/28 Citigroup Mortgage Loan Trust 2006-SHL1, Floating Rate Note, 11/27/45 (144A) Citigroup Mortgage Loan Trust 2007-WFHE2, Floating Rate Note, 3/25/37 Citigroup Mortgage Loan Trust Series 2004-OPT1 Asset Backed Pass-Through Certifi, Floating Rate Note, 10/25/34 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 11/25/34 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 5/25/35 (144A) CNH Equipment Trust 2013-A, 0.69%, 6/15/18 CNH Equipment Trust 2013-B, 0.99%, 11/15/18 CNH Wholesale Master Note Trust, Floating Rate Note, 8/15/19 (144A) Colony American Homes 2014-1 REMICS, Floating Rate Note, 5/17/31 (144A) Colony American Homes 2014-1, Floating Rate Note, 5/19/31 (144A) Colony American Homes 2014-2, Floating Rate Note, 7/19/31 (144A) Colony Starwood Homes 2016-1 Trust, Floating Rate Note, 7/17/33 (144A) Conn's Receivables Funding 2015-A LLC, 4.565%, 9/15/20 (144A) Conn's Receivables Funding 2016-A LLC, 4.68%, 4/16/18 (144A) Conseco Finance Corp., Floating Rate Note, 11/17/31 Conseco Finance Home Equity Loan Trust 2002-C, Floating Rate Note, 4/15/32 Conseco Financial Corp., 7.05%, 1/15/19 Consumer Credit Origination Loan Trust 2015-1, 2.82%, 3/15/21 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 12/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 3/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 6/25/33 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 6/25/33 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 8/25/35 (144A) CPS Auto Receivables Trust 2013-B, 1.82%, 9/15/20 (144A) CPS Auto Receivables Trust 2014-A, 1.21%, 8/15/18 (144A) CPS Auto Receivables Trust 2014-C, 1.31%, 2/15/19 (144A) CPS Auto Receivables Trust 2015-B, 1.65%, 11/15/19 (144A) CPS Auto Receivables Trust 2016-A, 2.25%, 10/15/19 (144A) CPS Auto Trust, 1.48%, 3/16/20 (144A) CPS Auto Trust, 1.82%, 12/16/19 (144A) Credit Acceptance Auto Loan Trust 2013-2, 1.5%, 4/15/21 (144A) Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 2/25/32 Credit Suisse Mortgage Capital Certificates, Floating Rate Note, 10/27/36 (144A) Credit-Based Asset Servicing and Securitization LLC, Floating Rate Note, 7/25/34 Credit-Based Asset Servicing and Securitization LLC, Floating Rate Note, 7/25/36 CWABS Asset-Backed Certificates Trust 2004-7, Floating Rate Note, 12/25/34 Dell Equipment Finance Trust 2015-2, Floating Rate Note, 12/22/17 (144A) Delta Funding Home Equity Loan Trust 1997-2, 7.04%, 6/25/27 Discover Card Execution Note Trust, Floating Rate Note, 8/15/19 Discover Card Execution Note Trust, Floating Rate Note, 8/17/20 DRB Prime Student Loan Trust 2016-B, Floating Rate Note, 6/25/40 (144A) Drug Royalty II LP 2, Floating Rate Note, 7/15/23 (144A) DT Auto Owner Trust 2015-1, 1.06%, 9/17/18 (144A) DT Auto Owner Trust 2015-2, 1.24%, 9/17/18 (144A) DT Auto Owner Trust 2015-3, 1.66%, 3/15/19 (144A) DT Auto Owner Trust 2016-1, 2.0%, 9/16/19 (144A) DT Auto Owner Trust 2016-2, 1.73%, 8/15/19 (144A) Ellington Loan Acquisition Trust 2007-1, Floating Rate Note, 5/26/37 (144A) Enterprise Fleet Financing LLC, 0.87%, 9/20/19 (144A) Enterprise Fleet Financing LLC, 1.06%, 3/20/19 (144A) Enterprise Fleet Financing LLC, 1.59%, 2/22/21 (144A) EquiVantage Home Equity Loan Trust 1997-1, 8.05%, 3/25/28 (Step) Exeter Automobile Receivables Trust 2012-2, 3.06%, 7/16/18 (144A) Exeter Automobile Receivables Trust 2013-1, 2.41%, 5/15/18 (144A) Exeter Automobile Receivables Trust 2014-2, 1.06%, 8/15/18 (144A) Exeter Automobile Receivables Trust 2015-1, 1.6%, 6/17/19 (144A) Exeter Automobile Receivables Trust 2015-2, 1.54%, 11/15/19 (144A) Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 10/25/23 FBR Securitization Trust, Floating Rate Note, 11/25/35 FFMLT Trust 2005-FF2, Floating Rate Note, 3/25/35 Fieldstone Mortgage Investment Trust Series 2004-5, Floating Rate Note, 2/25/35 Fieldstone Mortgage Investment Trust Series 2005-1, Floating Rate Note, 3/25/35 First Franklin Mortgage Loan Trust 2003-FFC, Floating Rate Note, 11/25/32 First Franklin Mortgage Loan Trust 2005-FFH2, Floating Rate Note, 4/25/35 (144A) First Franklin Mortgage Loan Trust 2005-FFH3, Floating Rate Note, 9/25/35 First Franklin Mortgage Loan Trust 2006-FF1, Floating Rate Note, 1/25/36 First Franklin Mortgage Loan Trust Series 2005-FF12, Floating Rate Note, 11/25/36 First Investors Auto Owner Trust 2013-1, 2.53%, 1/15/20 (144A) First Investors Auto Owner Trust 2013-2, 1.23%, 3/15/19 (144A) First Investors Auto Owner Trust 2014-2, 0.86%, 8/15/18 (144A) First Investors Auto Owner Trust 2014-3, 1.06%, 11/15/18 (144A) First National Master Note Trust 2015-1, Floating Rate Note, 9/15/20 First NLC Trust 2005-2, Floating Rate Note, 9/25/35 Flagship Credit Auto Trust 2013-1, 5.38%, 7/15/20 (144A) Flagship Credit Auto Trust 2015-2, 1.98%, 10/15/20 (144A) Flagship Credit Auto Trust 2015-3, 2.38%, 10/15/20 (144A) FNA 2014-1 Trust, 1.296%, 12/10/22 (144A) FNA 2015-1 Trust, 3.24%, 12/10/23 (144A) Ford Credit Auto Owner Trust 2015-A, Floating Rate Note, 1/15/18 Ford Credit Auto Owner Trust 2015-B, Floating Rate Note, 3/15/18 Ford Credit Auto Owner Trust 2016-A, Floating Rate Note, 12/15/18 Ford Credit Auto Owner Trust 2016-B, Floating Rate Note, 3/15/19 Ford Credit Floorplan Master Owner Trust A, 1.92%, 1/15/19 Ford Credit Floorplan Master Owner Trust A, Floating Rate Note, 2/15/19 Ford Credit Floorplan Master Owner Trust A, Floating Rate Note, 2/15/21 Four Corners CLO II, Ltd., Floating Rate Note, 1/26/20 (144A) Foursight Capital Automobile Receivables Trust 2016-1, 2.87%, 10/15/21 (144A) Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 11/25/23 Fremont Home Loan Trust 2005-2, Floating Rate Note, 6/25/35 Fremont Home Loan Trust 2005-B, Floating Rate Note, 4/25/35 Gale Force 3 CLO, Ltd., Floating Rate Note, 4/19/21 (144A) GCAT 2015-1 LLC, 3.625%, 5/26/20 (Step) (144A) GCAT 2015-2, 3.75%, 7/25/20 (Step) (144A) GE Dealer Floorplan Master Note Trust, Floating Rate Note, 10/21/19 GE Dealer Floorplan Master Note Trust, Floating Rate Note, 7/22/19 GLC Trust 2013-1, 3.0%, 7/15/21 (144A) Global Container Assets 2013-1, Ltd., 2.2%, 11/6/28 (144A) GLS Auto Receivables Trust 2016-1, 2.73%, 10/15/20 (144A) GM Financial Automobile Leasing Trust 2014-1, 1.99%, 5/21/18 (144A) GM Financial Automobile Leasing Trust 2015-3, Floating Rate Note, 6/20/18 GMAT 2013-1 Trust, 3.9669%, 8/25/53 (Step) GMAT 2015-1 Trust, 4.25%, 9/25/20 (Step) (144A) GMF Floorplan Owner Revolving Trust, Floating Rate Note, 5/15/20 (144A) GMF Floorplan Owner Revolving Trust, Floating Rate Note, 5/17/21 (144A) GO Financial Auto Securitization Trust 2015-2, 3.27%, 11/15/18 (144A) Golden Credit Card Trust, Floating Rate Note, 1/15/20 (144A) Golden Credit Card Trust, Floating Rate Note, 3/15/19 (144A) Golden Credit Card Trust, Floating Rate Note, 3/15/21 (144A) Golden Credit Card Trust, Floating Rate Note, 9/15/18 (144A) Gracechurch Card Funding Plc, Floating Rate Note, 5/15/19 (144A) Green Tree Agency Advance Funding Trust I Series 2015-T1, 2.3019%, 10/15/46 (144A) Green Tree Agency Advance Funding Trust I Series 2015-T1, 3.9305%, 10/15/46 (144A) GSAA Home Equity Trust 2004-11, Floating Rate Note, 12/25/34 GSAMP Trust 2004-SEA2, Floating Rate Note, 3/25/34 GSAMP Trust 2005-HE1, Floating Rate Note, 12/25/34 GSAMP Trust 2005-HE6, Floating Rate Note, 11/25/35 GSAMP Trust 2006-HE1, Floating Rate Note, 12/26/45 GSAMP Trust 2006-HE2, Floating Rate Note, 3/25/46 GSAMP Trust 2006-SEA1, Floating Rate Note, 5/25/36 (144A) GSRPM Mortgage Loan Trust 2003-2, Floating Rate Note, 6/25/33 GSRPM Mortgage Loan Trust 2006-1, Floating Rate Note, 3/25/35 (144A) GSRPM Mortgage Loan Trust 2006-2, Floating Rate Note, 9/25/36 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 4/10/28 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 4/10/30 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 7/10/29 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 7/10/29 (144A) Home Equity Asset Trust 2004-6, Floating Rate Note, 12/25/34 Home Equity Asset Trust 2005-2, Floating Rate Note, 7/25/35 Home Equity Asset Trust 2005-6, Floating Rate Note, 12/25/35 Home Equity Asset Trust 2005-7, Floating Rate Note, 1/25/36 Home Equity Asset Trust 2006-4, Floating Rate Note, 8/25/36 Home Equity Asset Trust 2006-8, Floating Rate Note, 3/25/37 Home Equity Mortgage Loan Asset-Backed Trust Series INABS 2005-C, Floating Rate Note, 10/25/35 Home Partners of America 2016-1 Trust, Floating Rate Note, 3/17/33 (144A) Home Partners of America 2016-1 Trust, Floating Rate Note, 3/18/33 (144A) HomeBanc Mortgage Trust 2004-2, Floating Rate Note, 12/25/34 HSBC Home Equity Loan Trust USA 2006-3, Floating Rate Note, 3/20/36 HSBC Home Equity Loan Trust USA 2007-1, Floating Rate Note, 3/20/36 HSBC Home Equity Loan Trust USA 2007-2, Floating Rate Note, 7/20/36 HSBC Home Equity Loan Trust USA 2007-2, Floating Rate Note, 7/20/36 HSI Asset Securitization Corp. Trust 2006-OPT1, Floating Rate Note, 12/25/35 Hyundai Auto Lease Securitization Trust 2016-A, Floating Rate Note, 7/16/18 (144A) Impac Secured Assets CMN Owner Trust, Floating Rate Note, 2/25/35 Invitation Homes 2013-SFR1 Trust, Floating Rate Note, 12/17/30 (144A) Invitation Homes 2014-SFR1 Trust REMICS, Floating Rate Note, 6/19/31 (144A) Invitation Homes 2014-SFR2 Trust, Floating Rate Note, 9/19/31 (144A) Invitation Homes 2014-SFR3 Trust, Floating Rate Note, 12/17/31 (144A) Invitation Homes 2015-SFR2 Trust, Floating Rate Note, 6/17/32 (144A) Invitation Homes 2015-SFR3 Trust, Floating Rate Note, 8/17/32 (144A) Inwood Park CDO, Ltd., Floating Rate Note, 1/20/21 (144A) Irwin Whole Loan Home Equity Trust 2003-C, Floating Rate Note, 6/25/28 Irwin Whole Loan Home Equity Trust 2005-B, Floating Rate Note, 12/25/29 IXIS Real Estate Capital Trust 2005-HE1, Floating Rate Note, 6/25/35 IXIS Real Estate Capital Trust 2005-HE4, Floating Rate Note, 2/25/36 JP Morgan Mortgage Acquisition Corp 2005-FLD1, Floating Rate Note, 7/25/35 JP Morgan Mortgage Acquisition Corp 2005-FRE1, Floating Rate Note, 10/25/35 JP Morgan Mortgage Acquisition Trust 2006-ACC1, Floating Rate Note, 5/25/36 JP Morgan Mortgage Acquisition Trust 2006-CH1, Floating Rate Note, 1/25/35 Kabbage Funding 2014-1 Resecuritization Trust, Floating Rate Note, 3/8/18 (144A) KeyCorp Student Loan Trust 2004-A, Floating Rate Note, 10/28/41 KKR Financial CLO 2007-1, Ltd., Floating Rate Note, 5/15/21 (144A) LEAF Receivables Funding 9 LLC, 1.98%, 9/15/21 (144A) Lehman ABS Manufactured Housing Contract Trust 2002-A, Floating Rate Note, 6/15/33 Master Credit Card Trust II Series 2016-1, Floating Rate Note, 9/23/19 (144A) Master Credit Card Trust II, 1.64%, 1/22/18 (144A) Master Credit Card Trust II, Floating Rate Note, 1/22/18 (144A) MASTR Adjustable Rate Mortgages Trust 2004-11, Floating Rate Note, 11/25/34 Mastr Asset Backed Securities Trust 2006-AB1 REMICS, Floating Rate Note, 2/25/36 Mastr Specialized Loan Trust, Floating Rate Note, 1/25/36 (144A) Mercedes-Benz Master Owner Trust 2015-A, Floating Rate Note, 4/15/19 (144A) Morgan Stanley ABS Capital I Inc Trust 2004-SD3, Floating Rate Note, 6/25/34 (144A) Morgan Stanley ABS Capital I Inc Trust 2005-HE3, Floating Rate Note, 7/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-HE3, Floating Rate Note, 7/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-WMC1, Floating Rate Note, 1/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-WMC3, Floating Rate Note, 3/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-WMC6, Floating Rate Note, 7/25/35 Morgan Stanley ABS Capital I, Inc. Trust 2005-NC2, Floating Rate Note, 3/25/35 Morgan Stanley Structured Trust, Floating Rate Note, 6/25/37 MOTOR 2015-1 Plc, Floating Rate Note, 6/27/22 (144A) Nations Equipment Finance Funding II LLC, 1.558%, 7/20/18 (144A) Nations Equipment Finance Funding III LLC, 3.61%, 2/22/21 (144A) Nationstar Home Equity Loan Trust 2007-A, Floating Rate Note, 3/25/37 Navitas Equipment Receivables LLC 2013-1, 1.95%, 11/15/16 (144A) NCF Dealer Floorplan Master Trust, Floating Rate Note, 10/20/20 (144A) NCF Dealer Floorplan Master Trust, Floating Rate Note, 3/21/22 (144A) NCF Dealer Floorplan Master Trust, Floating Rate Note, 3/21/22 (144A) Nelnet Student Loan Trust 2005-1, Floating Rate Note, 10/26/20 New Century Home Equity Loan Trust 2005-1, Floating Rate Note, 3/25/35 New Century Home Equity Loan Trust 2005-3 REMICS, Floating Rate Note, 7/25/35 NewStar Commercial Lease Funding 2015-1 LLC, 3.27%, 4/15/19 (144A) NextGear Floorplan Master Owner Trust, Floating Rate Note, 4/15/21 (144A) NextGear Floorplan Master Owner Trust, Floating Rate Note, 7/15/19 (144A) Nissan Auto Receivables 2015-C Owner Trust, Floating Rate Note, 11/15/18 Nissan Auto Receivables 2016-A Owner Trust, Floating Rate Note, 2/15/19 Nissan Auto Receivables 2016-B Owner Trust, Floating Rate Note, 4/15/19 NovaStar Mortgage Funding Trust Series 2003-1, Floating Rate Note, 5/25/33 NovaStar Mortgage Funding Trust Series 2004-4, Floating Rate Note, 3/25/35 NRZ Advance Receivables Trust Advance Receivables Backed 2015-T1, 2.3147%, 8/15/46 (144A) Ocwen Master Advance Receivables Trust, 2.532%, 11/15/46 (144A) Ocwen Master Advance Receivables Trust, 2.5365%, 9/17/46 (144A) OneMain Financial Issuance Trust 2014-2, 2.47%, 9/18/24 (144A) Oportun Funding III LLC, 3.69%, 7/8/21 (144A) Option One Mortgage Loan Trust 2005-1, Floating Rate Note, 2/25/35 Option One Mortgage Loan Trust 2005-4 Asset-Backed Certificates Series 2005-4, Floating Rate Note, 11/25/35 Option One Mortgage Loan Trust 2007-FXD2, 5.9%, 3/25/37 (Step) Option One Woodbridge Loan Trust 2002-1, Floating Rate Note, 3/25/32 (144A) Orange Lake Timeshare Trust 2012-A, 4.87%, 3/10/27 (144A) Oscar US Funding Trust 2014-1, 1.0%, 8/15/17 (144A) Oscar US Funding Trust II, Floating Rate Note, 2/15/18 (144A) Oscar US Funding Trust IV, Floating Rate Note, 7/15/20 (144A) Ownit Mortgage Loan Trust Series 2005-5, Floating Rate Note, 10/25/36 Park Place Securities Inc Asset-Backed Pass-Through Certificates Series 2004-WCW, Floating Rate Note, 9/25/34 Park Place Securities Inc Asset-Backed Pass-Through Ctfs Ser 2005-WHQ4, Floating Rate Note, 9/25/35 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2004-MCW, Floating Rate Note, 10/25/34 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2005-WHQ4, Floating Rate Note, 9/25/35 PFS Financing Corp., Floating Rate Note, 10/15/19 (144A) PFS Financing Corp., Floating Rate Note, 10/15/19 (144A) PFS Financing Corp., Floating Rate Note, 2/15/19 (144A) PFS Financing Corp., Floating Rate Note, 2/18/20 (144A) PFS Financing Corp., Floating Rate Note, 2/18/20 (144A) PFS Financing Corp., Floating Rate Note, 4/15/20 (144A) PFS Tax Lien Trust 2014-1, 1.44%, 5/15/29 (144A) Popular ABS Mortgage Pass-Through Trust 2005-C, Floating Rate Note, 11/25/35 Popular ABS Mortgage Pass-Through Trust 2006-A, Floating Rate Note, 2/25/36 Prestige Auto Receivables Trust 2013-1, 1.33%, 5/15/19 (144A) Prestige Auto Receivables Trust 2013-1, 3.04%, 7/15/20 (144A) Prestige Auto Receivables Trust 2014-1, 0.97%, 3/15/18 (144A) Pretium Mortgage Credit Partners I 2015-NPL2 LLC, 3.75%, 5/27/30 (Step) (144A) Pretium Mortgage Credit Partners I 2015-NPL3 LLC, 4.125%, 10/27/30 (Step) (144A) Pretium Mortgage Credit Partners I 2016-NPL4 LLC, 7.125%, 7/25/31 (Step) (144A) Pretium Mortgage Credit Partners LLC, 4.375%, 2/27/31 (Step) (144A) Progreso Receivables Funding II LLC, 3.5%, 7/8/19 (144A) Progreso Receivables Funding III LLC, 3.625%, 1/30/25 (144A) Progreso Receivables Funding IV LLC, 3.0%, 7/8/20 (144A) Progress Residential 2014-SFR1 Trust REMICS, Floating Rate Note, 10/17/31 (144A) Progress Residential 2015-SFR1 Trust, Floating Rate Note, 2/20/32 (144A) PURCHASING POWER FUNDING 2015-A LLC, 3.5%, 12/15/19 (144A) Quest Trust REMICS, Floating Rate Note, 3/25/34 (144A) RAAC Series 2005-RP1 Trust, Floating Rate Note, 7/25/37 (144A) RAAC Series 2005-RP3 Trust, Floating Rate Note, 5/25/39 (144A) RAAC Series 2006-RP2 Trust, Floating Rate Note, 2/25/37 (144A) RAMP Series 2004-RS11 Trust, Floating Rate Note, 11/25/34 RAMP Series 2004-RZ1 Trust, Floating Rate Note, 3/25/34 RAMP Series 2005-RS6 Trust, Floating Rate Note, 6/25/35 RAMP Series 2005-RZ3 Trust, Floating Rate Note, 9/25/35 RAMP Series 2006-RZ3 Trust, Floating Rate Note, 10/25/35 RASC Series 2005-AHL3 Trust, Floating Rate Note, 9/25/35 RASC Series 2005-KS9 Trust, Floating Rate Note, 10/25/35 RBSHD 2013-1 Trust, 7.6853%, 10/25/47 (Step) (144A) Resimac Premier Series 2016-1, Floating Rate Note, 10/10/47 (144A) RMAT 2015-1 LLC, 4.09%, 7/27/20 (Step) (144A) Salomon Mortgage Loan Trust Series 2001-CB4, Floating Rate Note, 11/25/33 SASCO Mortgage Loan Trust 2005-GEL1, Floating Rate Note, 12/25/34 Saxon Asset Securities Trust 2005-3, Floating Rate Note, 11/25/35 Saxon Asset Securities Trust 2005-4, Floating Rate Note, 11/25/37 SCF Equipment Trust 2016-1 LLC, 3.62%, 11/20/21 (144A) Sierra Auto Receivables Securitization Trust 2016-1, 2.85%, 1/18/22 (144A) Sierra Timeshare 2013-1 Receivables Funding LLC, 2.39%, 11/20/29 (144A) Silver Bay Realty 2014-1 Trust, Floating Rate Note, 9/18/31 (144A) Skopos Auto Receivables Trust 2015-2, 3.55%, 2/17/20 (144A) SMART ABS Series 2015-1US Trust, Floating Rate Note, 8/14/17 SMART ABS Series 2015-3US Trust, Floating Rate Note, 4/16/18 SNAAC Auto Receivables Trust 2013-1, 4.56%, 4/15/20 (144A) Sofi Professional Loan Program 2016-A LLC, Floating Rate Note, 8/25/36 (144A) Sofi Professional Loan Program 2016-B LLC, Floating Rate Note, 6/25/33 (144A) Soundview Home Loan Trust 2005-DO1, Floating Rate Note, 5/25/35 Soundview Home Loan Trust 2005-OPT4, Floating Rate Note, 12/25/35 Specialty Underwriting & Residential Finance Trust Series 2005-AB2, Floating Rate Note, 6/25/36 Specialty Underwriting & Residential Finance Trust Series 2005-AB2, Floating Rate Note, 6/25/36 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Floating Rate Note, 12/25/36 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Floating Rate Note, 12/25/36 Structured Asset Investment Loan Trust 2004-10, Floating Rate Note, 11/25/34 Structured Asset Investment Loan Trust 2004-11, Floating Rate Note, 1/25/35 Structured Asset Investment Loan Trust 2004-BNC2, Floating Rate Note, 12/25/34 Structured Asset Investment Loan Trust 2005-6, Floating Rate Note, 7/25/35 Structured Asset Investment Loan Trust 2005-HE1, Floating Rate Note, 7/25/35 Structured Asset Investment Loan Trust 2006-1, Floating Rate Note, 1/25/36 Structured Asset Securities Corp Mortgage Loan Trust 2005-S7, Floating Rate Note, 12/25/35 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2006-EQ1, Floating Rate Note, 7/25/36 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2006-GEL4, Floating Rate Note, 10/25/36 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2007-BC2, Floating Rate Note, 3/25/37 Structured Asset Securities Corp Mortgage Loan Trust 2007-TC1, Floating Rate Note, 4/25/31 (144A) Structured Asset Securities Corp Mortgage Pass-Through Ctfs Ser 2003-BC2, Floating Rate Note, 3/25/33 Structured Asset Securities Corp Trust 2005-AR1, Floating Rate Note, 9/25/35 Sunset Mortgage Loan Co 2014-NPL2 LLC, 3.721%, 11/16/44 (Step) (144A) Sunset Mortgage Loan Co 2015-NPL1 LLC, 4.4586%, 9/16/45 (Step) (144A) SWAY Residential 2014-1 Trust, Floating Rate Note, 1/20/32 (144A) TAL Advantage V LLC, 1.7%, 5/20/39 (144A) Tax Ease Funding LLC Series 16-1A, 3.13%, 6/15/28 Terwin Mortgage Trust Series TMTS 2003-8HE, Floating Rate Note, 12/25/34 Terwin Mortgage Trust Series TMTS 2005-10HE, Floating Rate Note, 6/25/36 Terwin Mortgage Trust Series TMTS 2005-12ALT, Floating Rate Note, 7/25/36 Tidewater Auto Receivables Trust 2016-A, 2.3%, 9/15/19 (144A) Trade MAPS 1, Ltd., Floating Rate Note, 12/10/18 (144A) Trade MAPS 1, Ltd., Floating Rate Note, 12/10/18 (144A) Trafigura Securitisation Finance Plc. 2014-1, Floating Rate Note, 4/16/18 (144A) Tricon American Homes 2015-SFR1 Trust REMICS, Floating Rate Note, 5/19/32 (144A) Trillium Credit Card Trust II, Floating Rate Note, 5/26/21 (144A) Truman Capital Mortgage Loan Trust, Floating Rate Note, 1/25/34 Truman Capital Mortgage Loan Trust, Floating Rate Note, 3/25/36 (144A) United Auto Credit Securitization Trust 2015-1, 1.68%, 9/15/17 (144A) United Auto Credit Securitization Trust 2016-1, 2.0%, 10/16/17 (144A) VOLT XIX LLC, 3.875%, 4/26/55 (Step) (144A) VOLT XLVII LLC, 6.75%, 6/25/46 (Step) (144A) VOLT XXV LLC, 3.5%, 6/26/45 (Step) (144A) VOLT XXXI LLC, 3.375%, 2/25/55 (Step) (144A) VOLT XXXIII LLC, 3.5%, 3/25/55 (Step) (144A) VOLT XXXIX LLC, 4.125%, 10/25/45 (Step) (144A) VOLT XXXVI LLC, 3.625%, 7/25/45 (Step) (144A) VOLT XXXVII LLC, 3.625%, 7/25/45 (Step) (144A) VOLT XXXVIII LLC, 3.875%, 9/25/45 (Step) (144A) Wells Fargo Home Equity Asset-Backed Securities 2005-2 Trust, Floating Rate Note, 11/25/35 Wells Fargo Home Equity Asset-Backed Securities 2005-2 Trust, Floating Rate Note, 4/25/35 Wells Fargo Home Equity Asset-Backed Securities 2005-3 Trust, Floating Rate Note, 12/25/35 Wells Fargo Home Equity Asset-Backed Securities 2006-1 Trust REMICS, Floating Rate Note, 7/25/36 Westgate Resorts 2012-A LLC, 3.75%, 8/20/25 (144A) Westlake Automobile Receivables Trust 2015-2, Floating Rate Note, 7/16/18 (144A) Westlake Automobile Receivables Trust 2015-3, Floating Rate Note, 5/17/21 (144A) Westlake Automobile Receivables Trust 2016-1, Floating Rate Note, 1/15/19 (144A) Wheels SPV 2 LLC, 0.84%, 3/20/23 (144A) Wilshire Mortgage Loan Trust, Floating Rate Note, 5/25/28 World Financial Network Credit Card Master Trust, 1.26%, 3/15/21 World Financial Network Credit Card Master Trust, Floating Rate Note, 2/15/22 World Omni Auto Receivables Trust 2014-B, Floating Rate Note, 1/16/18 World Omni Auto Receivables Trust 2015-B, Floating Rate Note, 7/15/19 World Omni Automobile Lease Securitization Trust 2014-A, Floating Rate Note, 3/15/17 WVUE 2015-1, 4.5%, 9/25/20 (Step) (144A) TOTAL ASSET BACKED SECURITIES (Cost $731,700,480) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 28.5% A10 Securitization 2013-1 LLC, 2.4%, 11/17/25 (144A) $ A10 Term Asset Financing 2014-1 LLC, 1.72%, 4/15/33 (144A) Aberdeen Loan Funding, Ltd., Floating Rate Note, 11/1/18 (144A) Aberdeen Loan Funding, Ltd., Floating Rate Note, 11/1/18 (144A) ACA CLO 2007-1, Ltd., Floating Rate Note, 6/15/22 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) Adjustable Rate Mortgage Trust 2005-2, Floating Rate Note, 6/25/35 Adjustable Rate Mortgage Trust 2005-5, Floating Rate Note, 9/25/35 Alternative Loan Trust 2004-6CB, Floating Rate Note, 4/25/34 Alternative Loan Trust 2004-J13, Floating Rate Note, 2/25/35 Apidos CLO IX, Floating Rate Note, 7/17/23 (144A) Arbor Realty Collateralized Loan Obligation 2014-1, Ltd., Floating Rate Note, 5/15/24 (144A) Arbor Realty Collateralized Loan Obligation 2015-FL1, Ltd., Floating Rate Note, 3/17/25 (144A) BAMLL Commercial Mortgage Securities Trust 2014-FL1, Floating Rate Note, 12/17/31 (144A) BAMLL Commercial Mortgage Securities Trust 2014-ICTS, Floating Rate Note, 6/15/28 (144A) BAMLL Commercial Mortgage Securities Trust 2014-INLD REMICS, Floating Rate Note, 12/17/29 (144A) BAMLL Commercial Mortgage Securities Trust 2015-ASHF REMICS, Floating Rate Note, 1/15/28 (144A) BAMLL Commercial Mortgage Securities Trust 2016-ASHF, Floating Rate Note, 3/15/28 (144A) BAMLL Re-REMIC Trust 2014-FRR5, Floating Rate Note, 3/29/45 (144A) BAMLL Re-REMIC Trust 2014-FRR6, Floating Rate Note, 8/28/46 (144A) BAMLL Re-REMIC Trust 2014-FRR7, Floating Rate Note, 10/26/44 (144A) Banc of America Commercial Mortgage Trust 2006-1, Floating Rate Note, 9/10/45 Banc of America Funding 2005-A Trust, Floating Rate Note, 2/20/35 Banc of America Mortgage 2003-A Trust, Floating Rate Note, 2/25/33 Banc of America Mortgage 2004-D Trust, Floating Rate Note, 5/25/34 Banc of America Mortgage 2004-I Trust, Floating Rate Note, 10/25/34 BBCMS Trust 2015-SLP, Floating Rate Note, 2/15/28 (144A) BCAP LLC 2009-RR13-I Trust, Floating Rate Note, 9/26/35 (144A) BCAP LLC 2013-RR3 Trust, Floating Rate Note, 5/28/36 (144A) BCAP LLC 2013-RR7 Trust, Floating Rate Note, 12/27/34 (144A) Bear Stearns ALT-A Trust 2004-11, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-13, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-4, Floating Rate Note, 6/25/34 Bear Stearns ALT-A Trust 2005-2, Floating Rate Note, 3/25/35 Bear Stearns ARM Trust 2003-3, Floating Rate Note, 5/25/33 Bear Stearns ARM Trust 2004-3, Floating Rate Note, 7/25/34 Bear Stearns ARM Trust 2005-5, Floating Rate Note, 8/25/35 Bear Stearns Asset Backed Securities Trust 2003-AC5, Floating Rate Note, 10/25/33 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9, Floating Rate Note, 9/11/42 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR15 REMICS, 5.331%, 2/11/44 Bear Stearns Mortgage Securities, Inc., Floating Rate Note, 6/25/30 Bellemeade Re II, Ltd., Floating Rate Note, 4/25/26 (144A) Bellemeade Re, Ltd., Floating Rate Note, 7/25/25 (144A) BHMS 2014-ATLS Mortgage Trust REMICS, Floating Rate Note, 7/8/33 (144A) Black Diamond CLO 2006-1 Luxembourg SA, Floating Rate Note, 4/29/19 (144A) BLCP Hotel Trust, Floating Rate Note, 8/15/29 (144A) BXHTL 2015-JWRZ Mortgage Trust, Floating Rate Note, 5/15/29 (144A) Callidus Debt Partners Clo Fund VI, Ltd., Floating Rate Note, 10/23/21 (144A) Cathedral Lake CLO 2015-3, Ltd., Floating Rate Note, 1/15/26 (144A) CDGJ Commercial Mortgage Trust 2014-BXCH, Floating Rate Note, 12/15/27 (144A) CFCRE 2015-RUM Mortgage Trust, Floating Rate Note, 7/15/30 (144A) CFCRE 2015-RUM Mortgage Trust, Floating Rate Note, 7/15/30 (144A) CGBAM Commercial Mortgage Trust 2014-HD, Floating Rate Note, 2/18/31 (144A) CG-CCRE Commercial Mortgage Trust 2014-FL1, Floating Rate Note, 6/16/31 (144A) CGGS Commercial Mortgage Trust 2016-RND, Floating Rate Note, 2/9/33 (144A) CGWF Commercial Mortgage Trust 2013-RKWH REMICS, Floating Rate Note, 11/15/30 (144A) Chevy Chase Funding LLC Mortgage-Backed Certificates Series 2004-1, Floating Rate Note, 1/25/35 (144A) Chevy Chase Funding LLC Mortgage-Backed Certificates Series 2004-3, Floating Rate Note, 8/25/35 (144A) CHL Mortgage Pass-Through Trust 2003-15 REMICS, Floating Rate Note, 6/25/18 CIFC Funding 2007-I, Ltd., Floating Rate Note, 5/10/21 (144A) CIM Trust 2015-4AG, Floating Rate Note, 11/25/57 (144A) Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-4, 5.0%, 7/25/20 Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-7, 5.0%, 10/25/35 Citigroup Commercial Mortgage Trust 2008-C7, Floating Rate Note, 12/10/49 Citigroup Commercial Mortgage Trust 2015-SHP2, Floating Rate Note, 7/15/27 (144A) Citigroup Commercial Mortgage Trust 2015-SSHP REMICS, Floating Rate Note, 9/15/27 (144A) Citigroup Mortgage Loan Trust 2010-4 REMICS, 5.0%, 10/25/35 (144A) CNL Commercial Mortgage Loan Trust 2002-1, Floating Rate Note, 10/25/28 (144A) Colony Mortgage Capital Series 2015-FL3, Ltd., Floating Rate Note, 9/5/32 (144A) Comm 2014-BBG Mortgage Trust REMICS, Floating Rate Note, 3/15/29 (144A) COMM 2014-FL4 Mortgage Trust REMICS, Floating Rate Note, 7/15/31 (144A) COMM 2014-FL5 Mortgage Trust, Floating Rate Note, 10/15/31 (144A) COMM 2014-PAT Mortgage Trust REMICS, Floating Rate Note, 8/13/27 (144A) COMM 2014-PAT Mortgage Trust, Floating Rate Note, 8/13/27 (144A) COMM 2014-SAVA Mortgage Trust, Floating Rate Note, 6/15/34 (144A) COMM 2014-TWC Mortgage Trust, Floating Rate Note, 2/13/32 (144A) Cratos CLO, Ltd., Floating Rate Note, 5/19/21 (144A) Credit Suisse Commercial Mortgage Trust Series 2007-C3, Floating Rate Note, 6/15/39 Credit Suisse Commercial Mortgage Trust Series 2007-C4 REMICS, Floating Rate Note, 9/15/39 Credit Suisse Commercial Mortgage Trust Series 2007-C4, Floating Rate Note, 9/15/39 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 6/25/34 Credit Suisse First Boston Mortgage Securities, 05-6, Floating Rate Note, 7/25/35 Credit Suisse Mortgage Capital Certificates REMICS, Floating Rate Note, 7/27/36 (144A) Crown Point CLO, Ltd., Floating Rate Note, 11/21/22 (144A) Crusade Global Trust No 1 of 2007, Floating Rate Note, 4/19/38 Crusade Global Trust No.2 of 2006, Floating Rate Note, 11/15/37 CSMC 2015-TWNI Trust, Floating Rate Note, 3/15/28 (144A) CSMC Trust 2015-DEAL, Floating Rate Note, 4/16/29 (144A) CSMC Trust 2015-SAND, Floating Rate Note, 8/15/30 (144A) EQTY 2014-INNS Mortgage Trust REMICS, Floating Rate Note, 5/8/31 (144A) EQTY 2014-INNS Mortgage Trust, Floating Rate Note, 5/8/31 (144A) Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 4/25/28 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 5/25/24 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 7/25/24 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 8/25/28 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 9/25/28 Fannie Mae Trust 2003-W6, Floating Rate Note, 9/25/42 Fannie Mae Trust 2005-W4, Floating Rate Note, 6/26/45 Fannie Mae Whole Loan, Floating Rate Note, 11/25/46 Fannie Mae, 3.0%, 1/25/29 Fannie Mae, 3.0%, 11/25/18 Fannie Mae, 3.0%, 8/25/25 Fannie Mae, 3.5%, 10/25/23 Fannie Mae, 3.5%, 6/25/21 Fannie Mae, 4.5%, 9/25/18 Fannie Mae, 4.5%, 9/25/35 Fannie Mae, 5.0%, 6/25/34 Federal Home Loan Banks, 2.9%, 4/20/17 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/20 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/31 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/31 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/40 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/20 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/28 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/19 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/25 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/29 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/30 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/24 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/29 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/23 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/38 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/21 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/23 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/34 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/40 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/36 Federal Home Loan Mortgage Corp., 3.0%, 12/15/24 Federal Home Loan Mortgage Corp., Floating Rate Note, 1/15/35 Federal Home Loan Mortgage Corp., Floating Rate Note, 2/15/18 Federal Home Loan Mortgage Corp., Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/15/28 Federal Home Loan Mortgage Corp., Floating Rate Note, 6/15/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 8/15/35 Federal National Mortgage Association REMICS, Floating Rate Note, 1/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 10/27/37 Federal National Mortgage Association REMICS, Floating Rate Note, 11/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/30 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/24 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/28 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/45 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/25 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/42 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 7/18/27 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/20 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/21 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association, Floating Rate Note, 12/25/23 Federal National Mortgage Association, Floating Rate Note, 12/25/33 Federal National Mortgage Association, Floating Rate Note, 2/25/38 Federal National Mortgage Association, Floating Rate Note, 3/25/18 Federal National Mortgage Association, Floating Rate Note, 4/25/35 First Horizon Mortgage Pass-Through Trust 2003-AR3, Floating Rate Note, 9/25/33 Fore CLO, Ltd., Floating Rate Note, 7/20/19 (144A) Four Corners CLO III, Ltd., Floating Rate Note, 7/22/20 (144A) Freddie Mac Strips, Floating Rate Note, 12/15/36 Freddie Mac Strips, Floating Rate Note, 8/15/36 Freddie Mac Strips, Floating Rate Note, 8/15/36 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 10/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 10/25/28 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 11/25/28 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 2/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 4/25/28 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 7/25/28 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 8/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 9/25/28 Freddie Mac, 2.0%, 11/15/20 Freddie Mac, 2.0%, 8/15/20 Freddie Mac, 3.0%, 4/15/24 Freddie Mac, 3.0%, 5/15/29 Freddie Mac, 3.0%, 7/15/36 Freddie Mac, 3.5%, 7/15/23 Freddie Mac, 4.0%, 12/15/23 Freddie Mac, 5.0%, 10/15/26 FREMF Mortgage Trust 2014-KF04 REMICS, Floating Rate Note, 6/25/21 (144A) FREMF Mortgage Trust 2014-KF05 REMICS, Floating Rate Note, 9/25/21 (144A) FREMF Mortgage Trust 2014-KS02 REMICS, Floating Rate Note, 8/25/23 (144A) FREMF Mortgage Trust Class C, Floating Rate Note, 11/25/46 (144A) GAHR Commercial Mortgage Trust 2015-NRF, Floating Rate Note, 12/15/16 (144A) Gale Force 3 Clo, Ltd., Floating Rate Note, 4/19/21 (144A) Global Mortgage Securitization, Ltd., 5.25%, 4/25/32 (144A) Global Mortgage Securitization, Ltd., Floating Rate Note, 11/25/32 (144A) Global Mortgage Securitization, Ltd., Floating Rate Note, 4/25/32 (144A) Golden Knight CDO, Ltd./Golden Knight CDO Corp, Floating Rate Note, 4/15/19 (144A) Goldman Sachs Asset Management CLO Plc, Floating Rate Note, 8/1/22 (144A) Gosforth Funding 2016-1 Plc, Floating Rate Note, 2/15/58 (144A) Government National Mortgage Association, 4.5%, 7/20/21 Government National Mortgage Association, 5.0%, 12/20/24 Government National Mortgage Association, Floating Rate Note, 1/16/33 Government National Mortgage Association, Floating Rate Note, 1/16/35 Government National Mortgage Association, Floating Rate Note, 10/16/39 Government National Mortgage Association, Floating Rate Note, 10/20/38 Government National Mortgage Association, Floating Rate Note, 2/20/35 Government National Mortgage Association, Floating Rate Note, 4/16/30 Government National Mortgage Association, Floating Rate Note, 4/16/32 Government National Mortgage Association, Floating Rate Note, 5/16/38 Government National Mortgage Association, Floating Rate Note, 6/16/31 Government National Mortgage Association, Floating Rate Note, 8/16/39 Government National Mortgage Association, Floating Rate Note, 8/20/38 GP Portfolio Trust 2014-GGP, Floating Rate Note, 2/15/27 (144A) GS Mortgage Securities Corp Trust 2016-ICE2, Floating Rate Note, 2/15/33 (144A) GS Mortgage Securities Trust 2007-GG10 REMICS, Floating Rate Note, 8/10/45 GS Mortgage Securities Trust 2014-GSFL, Floating Rate Note, 7/15/31 (144A) GSAA Home Equity Trust 2004-6, Floating Rate Note, 6/25/34 GSAA Home Equity Trust 2004-8, Floating Rate Note, 9/25/34 HarborView Mortgage Loan Trust 2004-1, Floating Rate Note, 4/19/34 HarborView Mortgage Loan Trust 2004-4, Floating Rate Note, 6/19/34 Hertz Fleet Lease Funding LP, Floating Rate Note, 12/10/27 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 12/10/27 (144A) Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) HomeBanc Mortgage Trust 2005-4, Floating Rate Note, 10/25/35 HomeBanc Mortgage Trust 2005-4, Floating Rate Note, 10/25/35 Homestar Mortgage Acceptance Corp. REMICS, Floating Rate Note, 9/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 3/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 6/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 7/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 7/25/34 Hudsons Bay Simon JV Trust 2015-HBS, Floating Rate Note, 8/7/34 (144A) Hyatt Hotel Portfolio Trust 2015-HYT, Floating Rate Note, 11/15/29 (144A) Impac CMB Trust Series 2003-8, Floating Rate Note, 10/25/33 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-5, Floating Rate Note, 8/25/34 Impac CMB Trust Series 2004-8, Floating Rate Note, 8/25/34 Impac CMB Trust Series 2004-8, Floating Rate Note, 8/25/34 Impac Secured Assets CMN Owner Trust, Floating Rate Note, 11/25/34 Impac Secured Assets Trust 2006-5, Floating Rate Note, 12/25/36 JP Morgan Chase Commercial Mortgage Securities Corp. Pass-Through Certificates Series 2002 CIBC4, Floating Rate Note, 5/12/34 JP Morgan Chase Commercial Mortgage Securities Trust 2004-LN2, Floating Rate Note, 7/15/41 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9, Floating Rate Note, 5/15/47 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18, 5.44%, 6/12/47 JP Morgan Chase Commercial Mortgage Securities Trust 2014-BXH, Floating Rate Note, 4/15/27 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-CBM, Floating Rate Note, 10/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-CBM, Floating Rate Note, 10/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL4, Floating Rate Note, 12/16/30 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5 REMICS, Floating Rate Note, 7/15/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL6, Floating Rate Note, 11/17/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-PHH, Floating Rate Note, 8/16/27 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-COSMO, Floating Rate Note, 1/15/32 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-FL7, Floating Rate Note, 5/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-SGP, Floating Rate Note, 7/15/36 (144A) JP Morgan Seasoned Mortgage Trust 2014-1, Floating Rate Note, 5/25/33 (144A) Lanark Master Issuer Plc, Floating Rate Note, 12/22/54 (144A) LB-UBS Commercial Mortgage Trust 2004-C1, 4.568%, 1/15/31 LB-UBS Commercial Mortgage Trust 2006-C4, Floating Rate Note, 6/15/38 LCM X LP, Floating Rate Note, 4/15/22 (144A) Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3 Class 1A4, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman XS Trust Series 2005-2, Floating Rate Note, 8/25/35 LSTAR Securities Investment 2016-1, Floating Rate Note, 1/1/21 (144A) LSTAR Securities Investment Trust 2014-2, Floating Rate Note, 11/1/19 (144A) LSTAR Securities Investment Trust 2015-1, Floating Rate Note, 1/2/20 (144A) LSTAR Securities Investment Trust 2015-3, Floating Rate Note, 3/2/20 (144A) LSTAR Securities Investment Trust 2015-4, Floating Rate Note, 4/1/20 (144A) LSTAR Securities Investment Trust 2015-5, Floating Rate Note, 4/1/20 (144A) LSTAR Securities Investment Trust 2015-7, Floating Rate Note, 7/1/17 (144A) LSTAR Securities Investment Trust 2015-9, Floating Rate Note, 10/1/20 (144A) LSTAR Securities Investment, Ltd. 2015-8, Floating Rate Note, 8/3/20 (144A) MASTR Alternative Loan Trust 2005-1, Floating Rate Note, 2/25/35 MASTR Asset Securitization Trust 2003-6, Floating Rate Note, 7/25/18 Mellon Residential Funding Corp. Mortgage Pass-Through Trust Series 2000-TBC3, Floating Rate Note, 12/15/30 Merrill Lynch Mortgage Investors Trust Series 2005-A9, Floating Rate Note, 12/25/35 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-A, Floating Rate Note, 3/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C REMICS, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-E, Floating Rate Note, 10/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-G, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-G, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-H, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-A REMICS, Floating Rate Note, 4/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-B, Floating Rate Note, 5/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-C, Floating Rate Note, 7/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-C, Floating Rate Note, 7/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-D, Floating Rate Note, 9/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-E, Floating Rate Note, 11/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2005-A, Floating Rate Note, 3/25/30 Merrill Lynch Mortgage Trust 2006-C2, Floating Rate Note, 8/12/43 ML-CFC Commercial Mortgage Trust 2006-2, Floating Rate Note, 6/12/46 Morgan Stanley Capital I Trust 2006-HQ10, 5.328%, 11/12/41 Morgan Stanley Capital I Trust 2006-HQ9, Floating Rate Note, 7/12/44 Morgan Stanley Capital I Trust 2006-IQ12, 5.37%, 12/15/43 Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 Morgan Stanley Capital I Trust 2007-TOP27 REMICS, Floating Rate Note, 6/11/42 Morgan Stanley Capital I Trust 2015-XLF1, Floating Rate Note, 8/14/31 (144A) Morgan Stanley Capital I Trust 2015-XLF1, Floating Rate Note, 8/14/31 (144A) Morgan Stanley Capital I Trust 2015-XLF1, Floating Rate Note, 8/17/26 (144A) Morgan Stanley Mortgage Loan Trust 2005-5AR, Floating Rate Note, 9/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 MortgageIT Trust 2004-1, Floating Rate Note, 11/25/34 NCUA Guaranteed Notes Trust REMICS, Floating Rate Note, 12/8/20 NCUA Guaranteed Notes Trust REMICS, Floating Rate Note, 3/9/21 NCUA Guaranteed Notes Trust, Floating Rate Note, 10/7/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 11/6/17 NCUA Guaranteed Notes Trust, Floating Rate Note, 12/8/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 3/11/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 4/6/20 NewStar Commercial Loan Trust 2007-1, Floating Rate Note, 9/30/22 (144A) Newstar Trust, Floating Rate Note, 1/20/23 (144A) Nomura Resecuritization Trust 2014-1R, Floating Rate Note, 10/26/36 (144A) Opteum Mortgage Acceptance Corp Trust 2005-4, Floating Rate Note, 11/25/35 Opteum Mortgage Acceptance Corp Trust 2005-4, Floating Rate Note, 11/25/35 ORES 2014-LV3 LLC, 3.0%, 3/27/24 (144A) Palmer Square Loan Funding 2016-2, Ltd., Floating Rate Note, 6/21/24 (144A) Palmer Square Loan Funding 2016-2, Ltd., Floating Rate Note, 6/21/24 (144A) N/A Pepper Residential Securities Trust No 14, Floating Rate Note, 6/13/17 Pepper Residential Securities Trust NO 16, Floating Rate Note, 3/13/17 (144A) PFP 2015-2, Ltd., Floating Rate Note, 7/14/34 (144A) RAIT 2014-FL2 Trust, Floating Rate Note, 5/15/31 (144A) RAIT 2014-FL3 Trust, Floating Rate Note, 12/15/31 (144A) RALI Series 2002-QS16 Trust, Floating Rate Note, 10/25/17 RALI Series 2003-QS5 Trust, Floating Rate Note, 3/25/18 RALI Series 2003-QS9 Trust, Floating Rate Note, 5/25/18 RALI Series 2004-QS5 Trust, 4.75%, 4/25/34 RALI Series 2004-QS5 Trust, Floating Rate Note, 4/25/34 RALI Series 2005-QA1 Trust, Floating Rate Note, 1/25/35 RESI Finance LP 2003-CB1, Floating Rate Note, 7/9/35 RESI MAC, 2014-1A, Floating Rate Note, 6/12/19 Residential Asset Securitization Trust 2003-A15, Floating Rate Note, 2/25/34 Residential Asset Securitization Trust 2003-A2, Floating Rate Note, 5/25/33 Resource Capital Corp 2014-CRE2, Ltd., Floating Rate Note, 4/15/32 (144A) Resource Capital Corp 2015-CRE4, Ltd., Floating Rate Note, 8/17/32 (144A) Resource Capital Corp. CRE Notes 2013, Ltd., Floating Rate Note, 6/15/16 (144A) Rialto Capital Management LLC, 2.85%, 5/15/24 (144A) RREF 2014-LT6 LLC, 2.75%, 9/16/24 (144A) RREF 2015-LT7 LLC, 3.0%, 12/27/32 (144A) Selene Non-Performing Loans LLC, 2.9814%, 5/25/54 (Step) (144A) Sequoia Mortgage Trust 10, Floating Rate Note, 10/20/27 Sequoia Mortgage Trust 2003-2, Floating Rate Note, 6/20/33 Sequoia Mortgage Trust 2003-8, Floating Rate Note, 1/20/34 Sequoia Mortgage Trust 2004-10, Floating Rate Note, 11/20/34 Sequoia Mortgage Trust 2004-7, Floating Rate Note, 8/20/34 Sequoia Mortgage Trust 2005-1, Floating Rate Note, 2/20/35 Sequoia Mortgage Trust 2005-1, Floating Rate Note, 2/20/35 Sequoia Mortgage Trust 4, Floating Rate Note, 11/22/24 Springleaf Mortgage Loan Trust 2013-2, Floating Rate Note, 12/28/65 (144A) Stone Tower CLO VI, Ltd., Floating Rate Note, 4/17/21 (144A) Structured Adjustable Rate Mortgage Loan Trust Class 1A1, Floating Rate Note, 3/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 3/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 7/25/34 Structured Asset Mortgage Investments II Trust 2004-AR1, Floating Rate Note, 3/19/34 Structured Asset Mortgage Investments Trust 2002-AR5, Floating Rate Note, 5/19/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 1998-8, Floating Rate Note, 8/25/28 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-24A, Floating Rate Note, 7/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-35, Floating Rate Note, 12/25/33 Structured Asset Securities Corp. Trust 2005-14, Floating Rate Note, 7/25/35 Symphony CLO VIII LP, Floating Rate Note, 1/9/23 (144A) Symphony CLO X, Ltd., Floating Rate Note, 7/23/23 (144A) Thornburg Mortgage Securities Trust 2004-4, Floating Rate Note, 12/25/44 Velocity Commercial Capital Loan Trust 2014-1, Floating Rate Note, 9/25/44 (144A) Velocity Commercial Capital Loan Trust 2016-1, Floating Rate Note, 4/25/46 (144A) Venture XII CLO, Ltd., Floating Rate Note, 2/28/24 (144A) VFC 2015-3 LLC, 2.75%, 12/20/31 (144A) VOLT NPL X LLC, 3.375%, 10/26/54 (Step) (144A) VOLT XXX LLC, 3.625%, 10/25/57 (Step) (144A) Voya CLO 2012-3, Ltd., Floating Rate Note, 10/15/22 (144A) Wachovia Bank Commercial Mortgage Trust Series 2006-C28 REMICS, Floating Rate Note, 10/15/48 WaMu Mortgage Pass-Through Certificates Series 2003-S10, 5.0%, 10/25/18 Wedgewood Real Estate Trust 2016-1, Floating Rate Note, 7/15/46 (144A) Wells Fargo Commercial Mortgage Trust 2014-TISH REMICS, Floating Rate Note, 2/15/27 (144A) Wells Fargo Commercial Mortgage Trust 2014-TISH, Floating Rate Note, 1/15/27 (144A) Wells Fargo Credit Risk Transfer Securities Trust 2015, Floating Rate Note, 11/25/25 (144A) Wells Fargo Mortgage Backed Securities 2005-AR13 Trust, Floating Rate Note, 5/25/35 Westwood CDO II, Ltd., Floating Rate Note, 4/25/22 (144A) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $746,650,106) $ CORPORATE BONDS - 28.2% Energy - 1.3% Integrated Oil & Gas - 1.0% Chevron Corp., Floating Rate Note, 11/16/18 $ Chevron Corp., Floating Rate Note, 11/9/16 Chevron Corp., Floating Rate Note, 3/2/18 Chevron Corp., Floating Rate Note, 5/16/18 Exxon Mobil Corp., Floating Rate Note, 2/28/18 Exxon Mobil Corp., Floating Rate Note, 3/15/17 Shell International Finance BV, Floating Rate Note, 11/10/18 Shell International Finance BV, Floating Rate Note, 11/15/16 Shell International Finance BV, Floating Rate Note, 5/10/17 Statoil ASA, Floating Rate Note, 11/9/17 Statoil ASA, Floating Rate Note, 5/15/18 $ Oil & Gas Storage & Transportation - 0.3% Boardwalk Pipelines LP, 5.5%, 2/1/17 $ Enbridge, Inc., Floating Rate Note, 10/1/16 ONEOK Partners LP, 6.15%, 10/1/16 Tennessee Gas Pipeline Co LLC, 7.5%, 4/1/17 $ Total Energy $ Materials - 0.1% Metal & Glass Containers - 0.0% † Beverage Packaging Holdings Luxembourg II SA, 5.625%, 12/15/16 (144A) $ Diversified Metals & Mining - 0.1% BHP Billiton Finance USA, Ltd., Floating Rate Note, 9/30/16 $ Freeport-McMoRan, Inc., 2.15%, 3/1/17 $ Total Materials $ Capital Goods - 0.4% Aerospace & Defense - 0.2% United Technologies Corp., 1.8%, 6/1/17 $ Construction & Farm Machinery & Heavy Trucks - 0.2% Caterpillar Financial Services Corp., Floating Rate Note, 3/3/17 $ John Deere Capital Corp., Floating Rate Note, 10/11/16 $ Total Capital Goods $ Transportation - 0.2% Railroads - 0.2% Burlington Northern Santa Fe LLC, 5.65%, 5/1/17 $ Canadian National Railway Co., Floating Rate Note, 11/14/17 $ Total Transportation $ Automobiles & Components - 2.1% Automobile Manufacturers - 2.1% Daimler Finance North America LLC, Floating Rate Note, 3/10/17 (144A) $ Daimler Finance North America LLC, Floating Rate Note, 3/2/18 (144A) Daimler Finance North America LLC, Floating Rate Note, 5/18/18 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/1/16 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/1/17 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/3/17 (144A) Ford Motor Credit Co LLC, 1.461%, 3/27/17 Ford Motor Credit Co. LLC, Floating Rate Note, 1/9/18 Ford Motor Credit Co. LLC, Floating Rate Note, 11/8/16 Ford Motor Credit Co. LLC, Floating Rate Note, 3/27/17 Ford Motor Credit Co. LLC, Floating Rate Note, 9/8/17 Nissan Motor Acceptance Corp., Floating Rate Note, 3/3/17 (144A) Nissan Motor Acceptance Corp., Floating Rate Note, 9/26/16 (144A) Toyota Motor Credit Corp., 1.25%, 10/5/17 Toyota Motor Credit Corp., 1.75%, 5/22/17 Toyota Motor Credit Corp., 2.0%, 9/15/16 Toyota Motor Credit Corp., Floating Rate Note, 2/19/19 Toyota Motor Credit Corp., Floating Rate Note, 5/16/17 Toyota Motor Credit Corp., Floating Rate Note, 7/13/18 Toyota Motor Credit Corp., Floating Rate Note, 9/23/16 Volkswagen Group of America Finance LLC, Floating Rate Note, 11/20/17 (144A) Volkswagen International Finance NV, Floating Rate Note, 11/18/16 (144A) $ Total Automobiles & Components $ Media - 0.2% Broadcasting - 0.1% NBCUniversal Enterprise, Inc., Floating Rate Note, 4/15/18 (144A) $ Movies & Entertainment - 0.1% The Walt Disney Co., 1.35%, 8/16/16 $ Total Media $ Retailing - 0.1% Home Improvement Retail - 0.1% The Home Depot, Inc., Floating Rate Note, 9/15/17 $ Automotive Retail - 0.0% † Volkswagen Group of America Finance LLC, Floating Rate Note, 11/22/16 (144A) $ Total Retailing $ Food, Beverage & Tobacco - 0.4% Brewers - 0.2% Anheuser-Busch InBev Finance, Inc., Floating Rate Note, 1/27/17 $ Anheuser-Busch InBev Worldwide, Inc., 1.375%, 7/15/17 $ Tobacco - 0.2% Reynolds American, Inc., 3.5%, 8/4/16 $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 1.0% Health Care Equipment - 0.3% Becton Dickinson and Co., 1.8%, 12/15/17 $ Medtronic, Inc., Floating Rate Note, 3/15/20 $ Health Care Distributors - 0.3% McKesson Corp., 1.292%, 3/10/17 $ Managed Health Care - 0.4% Aetna, Inc., Floating Rate Note, 12/8/17 $ Coventry Health Care, Inc., 5.95%, 3/15/17 UnitedHealth Group, Inc., 1.45%, 7/17/17 UnitedHealth Group, Inc., 1.875%, 11/15/16 UnitedHealth Group, Inc., Floating Rate Note, 1/17/17 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 1.0% Biotechnology - 0.3% Amgen, Inc., 2.125%, 5/15/17 $ Amgen, Inc., Floating Rate Note, 5/22/17 Baxalta, Inc., Floating Rate Note, 6/22/18 $ Pharmaceuticals - 0.6% Bayer US Finance LLC, Floating Rate Note, 10/6/17 (144A) $ Bayer US Finance LLC, Floating Rate Note, 10/7/16 (144A) EMD Finance LLC, Floating Rate Note, 3/17/17 (144A) Merck & Co., Inc., Floating Rate Note, 2/10/17 Pfizer, Inc., Floating Rate Note, 5/15/17 $ Life Sciences Tools & Services - 0.1% Thermo Fisher Scientific, Inc., 1.3%, 2/1/17 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.3% Diversified Banks - 5.8% ABN AMRO Bank NV, Floating Rate Note, 10/28/16 (144A) $ Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 3.875%, 3/22/17 Bank of America Corp., Floating Rate Note, 1/15/19 Bank of America Corp., Floating Rate Note, 8/25/17 Bank of America NA, Floating Rate Note, 6/5/17 Bank of Montreal, Floating Rate Note, 7/14/17 Bank of Montreal, Floating Rate Note, 7/15/16 Bank of Montreal, Floating Rate Note, 7/31/18 Barclays Bank Plc, Floating Rate Note, 2/17/17 Caisse Centrale Desjardins, Floating Rate Note, 1/29/18 (144A) Citigroup, Inc., 1.35%, 3/10/17 Citigroup, Inc., Floating Rate Note, 11/15/16 Citigroup, Inc., Floating Rate Note, 11/24/17 Citigroup, Inc., Floating Rate Note, 4/27/18 Citigroup, Inc., Floating Rate Note, 5/15/18 Citigroup, Inc., Floating Rate Note, 7/25/16 Commonwealth Bank of Australia, Floating Rate Note, 3/13/17 (144A) Cooperatieve Rabobank UA New York, Floating Rate Note, 4/28/17 Credit Agricole SA London, Floating Rate Note, 6/12/17 (144A) ING Bank NV, Floating Rate Note, 3/22/19 (144A) ING Bank NV, Floating Rate Note, 8/17/18 (144A) JPMorgan Chase & Co., 3.15%, 7/5/16 JPMorgan Chase & Co., Floating Rate Note, 1/25/18 JPMorgan Chase & Co., Floating Rate Note, 2/15/17 JPMorgan Chase & Co., Floating Rate Note, 3/1/18 Lloyds Bank Plc, Floating Rate Note, 5/14/18 Lloyds Bank Plc, Floating Rate Note, 8/17/18 Macquarie Bank, Ltd., Floating Rate Note, 10/27/17 (144A) Mizuho Bank, Ltd., Floating Rate Note, 10/20/18 (144A) Mizuho Bank, Ltd., Floating Rate Note, 3/26/18 (144A) Mizuho Bank, Ltd., Floating Rate Note, 4/16/17 (144A) MUFG Americas Holdings Corp., Floating Rate Note, 2/9/18 National Australia Bank, Ltd., Floating Rate Note, 3/17/17 (144A) Nordea Bank AB, Floating Rate Note, 4/4/17 Nordea Bank AB, Floating Rate Note, 9/17/18 (144A) Royal Bank of Canada, 1.25%, 6/16/17 Royal Bank of Canada, 1.45%, 9/9/16 Royal Bank of Canada, Floating Rate Note, 1/23/17 Royal Bank of Canada, Floating Rate Note, 10/13/17 Royal Bank of Canada, Floating Rate Note, 2/3/17 Royal Bank of Canada, Floating Rate Note, 6/16/17 Royal Bank of Canada, Floating Rate Note, 7/30/18 Royal Bank of Canada, Floating Rate Note, 9/9/16 Sumitomo Mitsui Banking Corp., Floating Rate Note, 1/10/17 Sumitomo Mitsui Banking Corp., Floating Rate Note, 7/19/16 Sumitomo Mitsui Trust Bank, Ltd., Floating Rate Note, 9/16/16 (144A) Svenska Handelsbanken AB, 3.125%, 7/12/16 Svenska Handelsbanken AB, Floating Rate Note, 9/23/16 The Bank of Nova Scotia, Floating Rate Note, 12/13/16 The Bank of Nova Scotia, Floating Rate Note, 7/15/16 The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 3/10/17 (144A) The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 9/8/17 (144A) The Huntington National Bank, Floating Rate Note, 4/24/17 The Toronto-Dominion Bank, Floating Rate Note, 5/2/17 The Toronto-Dominion Bank, Floating Rate Note, 7/23/18 The Toronto-Dominion Bank, Floating Rate Note, 7/8/16 The Toronto-Dominion Bank, Floating Rate Note, 9/9/16 US Bancorp, 1.65%, 5/15/17 US Bancorp, Floating Rate Note, 4/25/19 Wells Fargo & Co., 1.15%, 6/2/17 Wells Fargo & Co., Floating Rate Note, 4/23/18 Westpac Banking Corp., Floating Rate Note, 5/19/17 $ Regional Banks - 3.5% Branch Banking & Trust Co., 1.45%, 10/3/16 $ Branch Banking & Trust Co., Floating Rate Note, 5/23/17 Branch Banking & Trust Co., Floating Rate Note, 9/13/16 Capital One NA, Floating Rate Note, 2/5/18 Capital One NA, Floating Rate Note, 8/17/18 Fifth Third Bancorp, Floating Rate Note, 12/20/16 Fifth Third Bank Cincinnati Ohio, 1.15%, 11/18/16 Fifth Third Bank Cincinnati Ohio, 1.35%, 6/1/17 Fifth Third Bank Cincinnati Ohio, Floating Rate Note, 11/18/16 KeyBank NA Cleveland Ohio, Floating Rate Note, 11/25/16 KeyBank NA Cleveland Ohio, Floating Rate Note, 6/1/18 Manufacturers & Traders Trust Co., Floating Rate Note, 1/30/17 Manufacturers & Traders Trust Co., Floating Rate Note, 7/25/17 MUFG Union Bank NA, Floating Rate Note, 9/26/16 National City Bank Cleveland Ohio, Floating Rate Note, 12/15/16 PNC Bank NA, 1.125%, 1/27/17 PNC Bank NA, 1.3%, 10/3/16 PNC Bank NA, 5.25%, 1/15/17 PNC Bank NA, Floating Rate Note, 6/1/18 PNC Bank NA, Floating Rate Note, 8/1/17 PNC Funding Corp., 2.7%, 9/19/16 SunTrust Bank, Floating Rate Note, 2/15/17 SunTrust Banks, Inc., 3.5%, 1/20/17 UBS AG, Floating Rate Note, 3/26/18 UBS AG, Floating Rate Note, 6/1/17 UBS AG, Floating Rate Note, 9/26/16 US Bank NA Cincinnati Ohio, Floating Rate Note, 1/26/18 US Bank NA Cincinnati Ohio, Floating Rate Note, 1/29/18 US Bank NA Cincinnati Ohio, Floating Rate Note, 1/30/17 Wachovia Corp., Floating Rate Note, 6/15/17 Wells Fargo & Co., Floating Rate Note, 7/20/16 Wells Fargo Bank NA, Floating Rate Note, 1/22/18 Wells Fargo Bank NA, Floating Rate Note, 9/7/17 $ Total Banks $ Diversified Financials - 3.1% Other Diversified Financial Services - 0.4% Bank of America NA, Floating Rate Note, 2/14/17 $ General Electric Co., 2.3%, 4/27/17 General Electric Co., Floating Rate Note, 5/15/17 General Electric Co., Floating Rate Note, 7/12/16 Hyundai Capital Services, Inc., Floating Rate Note, 3/18/17 (144A) $ Multi-Sector Holdings - 0.3% Berkshire Hathaway Finance Corp., Floating Rate Note, 1/10/17 $ Berkshire Hathaway Finance Corp., Floating Rate Note, 8/14/17 Berkshire Hathaway, Inc., 2.2%, 8/15/16 $ Specialized Finance - 0.2% MassMutual Global Funding II, 2.0%, 4/5/17 (144A) $ National Rural Utilities Cooperative Finance Corp., Floating Rate Note, 11/23/16 $ Consumer Finance - 1.5% American Express Credit Corp., 1.3%, 7/29/16 $ American Express Credit Corp., Floating Rate Note, 7/29/16 American Honda Finance Corp., 1.55%, 12/11/17 American Honda Finance Corp., Floating Rate Note, 10/7/16 American Honda Finance Corp., Floating Rate Note, 12/11/17 American Honda Finance Corp., Floating Rate Note, 9/20/17 Capital One Bank USA NA, 1.15%, 11/21/16 Capital One Bank USA NA, 1.3%, 6/5/17 Capital One Financial Corp., 3.15%, 7/15/16 General Motors Financial Co, Inc., Floating Rate Note, 1/15/19 General Motors Financial Co, Inc., Floating Rate Note, 4/10/18 PACCAR Financial Corp., Floating Rate Note, 6/6/17 $ Asset Management & Custody Banks - 0.1% The Bank of New York Mellon Corp., Floating Rate Note, 3/6/18 $ The Goldman Sachs Group, Inc., Floating Rate Note, 5/22/17 $ Investment Banking & Brokerage - 0.6% Macquarie Group, Ltd., Floating Rate Note, 1/31/17 (144A) $ Morgan Stanley, Floating Rate Note, 1/5/18 Morgan Stanley, Floating Rate Note, 2/1/19 Svensk Exportkredit AB, Floating Rate Note, 11/10/17 The Bear Stearns Companies LLC, Floating Rate Note, 11/21/16 The Goldman Sachs Group, Inc., Floating Rate Note, 4/30/18 $ Total Diversified Financials $ Insurance - 6.4% Life & Health Insurance - 0.6% Jackson National Life Global Funding, Floating Rate Note, 10/13/17 (144A) $ Jackson National Life Global Funding, Floating Rate Note, 7/29/16 (144A) Pricoa Global Funding I, 1.35%, 8/18/17 (144A) Principal Life Global Funding II, Floating Rate Note, 12/1/17 (144A) $ Multi-line Insurance - 0.9% Metropolitan Life Global Funding I, Floating Rate Note, 7/14/16 (144A) $ Metropolitan Life Global Funding I, Floating Rate Note, 7/15/16 (144A) New York Life Global Funding, 1.125%, 3/1/17 (144A) New York Life Global Funding, Floating Rate Note, 12/15/17 (144A) New York Life Global Funding, Floating Rate Note, 8/5/16 (144A) The Hartford Financial Services Group, Inc., 5.5%, 10/15/16 $ Reinsurance - 4.9% Acorn Re, Ltd., Floating Rate Note, 7/17/18 (Cat Bond) (144A) $ Alamo Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) Altair Re, Variable Rate Notes, 6/30/17 (d) (e) N/A Aozora Re, Ltd., Floating Rate Note, 4/7/23 (Cat Bond) (144A) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (d) (e) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/17 (d) (e) Atlas IX Capital DAC, Floating Rate Note, 1/17/19 (Cat Bond) (144A) Berwick 2016-1 Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (d) (e) N/A Blue Halo Re, Ltd., Floating Rate Note, 6/21/19 (Cat Bond) (144A) Bosphorus, Ltd., Floating Rate Note, 8/17/18 (Cat Bond) (144A) Caelus Re IV, Ltd., Floating Rate Note, 3/6/20 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnosutie 2016-N,Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (d) (e) Citrus Re, Ltd., Floating Rate Note, 4/18/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/24/17 (Cat Bond) (144A) Cranberry Re, Ltd., Floating Rate Note, 7/6/18 (Cat Bond) (144A) East Lane Re VI, Ltd., Floating Rate Note, 3/14/18 (Cat Bond) (144A) Eden Re II, Ltd., Variable Rate Notes, 4/19/18 (144A) (d) (e) Eden Re II, Variable Rate Notes, 4/23/19 (d) (e) Galileo Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gator Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gleneagles Segregated Account (KANE SAC Ltd), Variable Rate Notes, 11/30/20 (d) (e) Golden State Re II, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Gullane Segregated Account (KANE SAC Ltd.), Variable Rate Note 11/30/20 (d) (e) Kilimanjaro Re, Ltd., Floating Rate Note, 11/25/19 (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19(144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19 (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kingsbarns Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 5/15/17 (d) (e) Kizuna Re II, Ltd., Floating Rate Note, 4/6/18 (Cat Bond) (144A) Lahinch Re, Variable Rate Notes, 5/10/21 (d) (e) Longpoint Re, Ltd. III, Floating Rate Note, 5/23/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (d) (e) Lorenz Re, Ltd., Variable Rate Notes, 3/31/19 (d) (e) Madison Re. Variable Rate Notes, 3/31/19 (d) (e) Merna Re V, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) MetroCat Re, Ltd., Floating Rate Note, 8/5/16 (Cat Bond) (144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Pangaea Re, Series 2015-1, Principal at Risk Notes, 2/1/19 (d) (e) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (d) (e) Pangaea Re, Variable Rate Notes, 11/30/20 (d) (e) Pangaea Re, Variable Rate Notes, 12/20/16 (d) (e) Pangaea Re., Variable Rate Notes, 2/1/20 (d) (e) Pangaea Re., Variable Rate Notes, 7/1/18 (d) (e) PennUnion Re, Ltd., Floating Rate Note, 12/7/18 (Cat Bond) (144A) Port Rush Re, Variable Rate Notes, 6/15/17 (d) (e) Queen City Re, Floating Rate Note, 1/6/17 (Cat Bond) (144A) Queen Street X Re, Ltd., Floating Rate Note, 6/8/18 (Cat Bond) (144A) Queen Street XI Re Dac, Floating Rate Note, 6/7/19 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2014, Ltd., Floating Rate Note, 6/6/18 (Cat Bond) (144A) Residential Reinsurance 2015, Ltd., Floating Rate Note, 12/6/19 (Cat Bond) (144A) Resilience Re, Ltd., 4/7/17 (Cat Bond) (c) (e) Resilience Re, Ltd., 6/12/17 (Cat Bond) (c) (e) Sanders Re, Ltd., Floating Rate Note, 5/25/18 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., 3/1/21 (Cat Bond) (c) (e) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (d) (e) Sector Re V, Ltd., Variable Rate Notes, 12/1/20 (144A) (d) (e) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (d) (e) Silverton Re, Ltd., Variable Rate Notes, 9/18/18 (144A) (d) (e) St. Andrews Segregated Account (Kane SAC Ltd.), Variance Rate Notes, 2/1/18 (d) (e) Tradewynd Re, Ltd., Floating Rate Note, 1/8/18 (Cat Bond) (144A) Tramline Re II, Ltd., Floating Rate Note, 1/4/19 (Cat Bond) (144A) Tramline Re II, Ltd., Floating Rate Note, 7/7/17 (Cat Bond) (144A) Ursa Re, Ltd., Floating Rate Note, 9/21/18 (Cat Bond) (144A) Versutus 2016, Class A-1, Variable Rate Notes, 11/30/20 (d) (e) Versutus Ltd., Series 2015-A, Variable Rate Notes, 12/31/2017 (d) (e) Vitality Re IV, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Vitality Re IV, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Vitality Re V, Ltd., Floating Rate Note, 1/7/19 (Cat Bond) (144A) Vitality Re VII, Ltd., Floating Rate Note, 1/7/20 (Cat Bond) (144A) Vitality Re VII, Ltd., Floating Rate Note, 1/7/20 (Cat Bond) (144A) $ Total Insurance $ Software & Services - 0.1% Systems Software - 0.1% Oracle Corp., Floating Rate Note, 7/7/17 $ Total Software & Services $ Technology Hardware & Equipment - 0.1% Technology Hardware, Storage & Peripherals - 0.1% Apple, Inc., Floating Rate Note, 2/22/19 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductors - 0.1% Intel Corp., 1.95%, 10/1/16 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.0% Integrated Telecommunication Services - 0.9% AT&T, Inc., 1.4%, 12/1/17 $ AT&T, Inc., 2.4%, 3/15/17 AT&T, Inc., 2.4%, 8/15/16 British Telecommunications Plc, 1.25%, 2/14/17 Orange SA, 2.75%, 9/14/16 Verizon Communications, Inc., Floating Rate Note, 9/15/16 $ Wireless Telecommunication Services - 0.1% America Movil SAB de CV, Floating Rate Note, 9/12/16 $ Total Telecommunication Services $ Utilities - 1.3% Electric Utilities - 0.9% Duke Energy Corp., Floating Rate Note, 4/3/17 $ Duke Energy Indiana LLC, Floating Rate Note, 7/11/16 Duke Energy Progress LLC, Floating Rate Note, 11/20/17 Duke Energy Progress LLC, Floating Rate Note, 3/6/17 Electricite de France SA, Floating Rate Note, 1/20/17 (144A) Georgia Power Co., Floating Rate Note, 8/15/16 PECO Energy Co., 1.2%, 10/15/16 The Dayton Power & Light Co., 1.875%, 9/15/16 $ Multi-Utilities - 0.3% Dominion Resources, Inc. Virginia, 1.95%, 8/15/16 $ San Diego Gas & Electric Co., Floating Rate Note, 3/9/17 Sempra Energy, 2.3%, 4/1/17 $ Independent Power Producers & Energy Traders - 0.1% NRG Energy, Inc., 8.25%, 9/1/20 $ PSEG Power LLC, 2.75%, 9/15/16 $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $730,521,081) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 7.5% Fannie Mae, 7.0%, 10/1/17 $ Fannie Mae, Floating Rate Note, 1/1/48 Fannie Mae, Floating Rate Note, 10/1/32 Fannie Mae, Floating Rate Note, 11/1/23 Fannie Mae, Floating Rate Note, 2/1/34 Fannie Mae, Floating Rate Note, 9/1/32 Federal Farm Credit Banks, Floating Rate Note, 10/17/17 Federal Home Loan Mortgage Corp., Floating Rate Note, 10/1/23 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/1/33 Federal Home Loan Mortgage Corp., Floating Rate Note, 6/1/35 Federal National Mortgage Association, Floating Rate Note, 10/3/16 Government National Mortgage Association II, Floating Rate Note, 1/20/22 Private Export Funding Corp., 2.125%, 7/15/16 U.S. Treasury Note, Floating Rate Note, 10/31/17 U.S. Treasury Note, Floating Rate Note, 7/31/17 U.S. Treasury Notes, 0.625%, 11/30/17 U.S. Treasury Notes, 0.625%, 7/15/16 U.S. Treasury Notes, 0.875%, 5/15/17 United States Treasury Floating Rate Note, Floating Rate Note, 1/31/18 United States Treasury Floating Rate Note, Floating Rate Note, 4/30/18 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $193,837,027) $ FOREIGN GOVERNMENT BONDS - 0.1% Province of Ontario Canada, 1.6%, 9/21/16 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $2,788,053) $ MUNICIPAL BONDS - 0.8% (f) Municipal Development - 0.4% Mississippi Business Finance Corp., Floating Rate Note, 11/1/35 $ Higher Municipal Education - 0.1% Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/36 $ Municipal Medical - 0.3% Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 $ The Charlotte-Mecklenburg Hospital Authority, Floating Rate Note, 1/15/26 $ Municipal Student Loan - 0.0% † Louisiana Public Facilities Authority, Floating Rate Note, 4/26/27 $ TOTAL MUNICIPAL BONDS (Cost $21,211,446) $ SENIOR FLOATING RATE LOAN INTERESTS - 6.6% ** Energy - 0.1% Oil & Gas Drilling - 0.0% † Drillships Financing Holding, Inc., Tranche B-1 Term Loan, 3/31/21 $ Paragon Offshore Finance, Term Loan, 7/16/21 $ Oil & Gas Refining & Marketing - 0.0% † Western Refining, Inc., Term Loan 2013, 11/12/20 $ Oil & Gas Storage & Transportation - 0.1% Penn Products Terminals LLC, Tranche B Term Loan, 4/1/22 $ Total Energy $ Materials - 0.3% Commodity Chemicals - 0.0% † Tronox Pigments Holland BV, New Term Loan, 3/19/20 $ Diversified Chemicals - 0.0% † Chemours Company LLC, Term Loan (First Lien), 5/12/22 $ Specialty Chemicals - 0.1% Axalta Coating Systems US Holdings, Inc., Refinanced Term B Loan, 2/1/20 $ Chemtura Corp., New Term Loan, 8/29/16 PolyOne Corp., Term B-1 Loan, 11/12/22 PQ Corp., Tranche B-1 Term Loan, 10/28/22 WR Grace & Co-Conn, U.S. Term Loan, 1/23/21 $ Metal & Glass Containers - 0.1% Ardagh Holdings USA, Inc., Tranche B-3 Term Loan (First Lien), 12/17/19 $ Owens-Brockway Glass Container, Inc., Term Loan B Facility, 8/14/22 $ Paper Packaging - 0.0% † Multi Packaging Solutions, Inc., Initial Dollar Tranche B Term, 9/30/20 $ Aluminum - 0.1% Novelis, Inc., Initial Term Loan, 5/28/22 $ Diversified Metals & Mining - 0.0% † Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ Global Brass & Copper, Inc., Term Loan (First Lien) 6/30/23 $ Steel - 0.0% † TMS International Corp., Term B Loan, 10/2/20 $ Zekelman Industries, Inc., Term Loan, 6/8/21 $ Total Materials $ Capital Goods - 0.7% Aerospace & Defense - 0.3% DigitalGlobe, Inc., Term Loan, 1/25/20 $ Leidos, Term Loan (First Lien), 6/9/23 The SI Organization, Inc., Term Loan (First Lien), 11/19/19 TransDigm, Inc., Tranche C Term Loan, 2/28/20 Wesco Aircraft Hardare Corp., Tranche B Term Loan (First Lien), 2/24/21 $ Building Products - 0.1% Armstrong World Industries, Inc., Term Loan B, 2/23/23 $ Quikrete Holdings, Inc., Initial Loan (First Lien), 9/26/20 Unifrax Corp., New Term B Loan, 12/31/19 $ Electrical Components & Equipment - 0.1% Dell International LLC, Term Loan (First Lien), 6/2/23 $ Southwire Co., Term Loan, 1/31/21 WireCo WorldGroup, Inc., Term Loan, 2/15/17 $ Industrial Conglomerates - 0.0% † Kloeckner Pentaplast of America, Inc., Initial U.S. Borrower Dollar Term Loan, 4/22/20 $ KP Germany Erste GmbH, Initial German Borrower Dollar Term Loan, 4/22/20 Milacron LLC, Term Loan, 9/28/20 $ Construction & Farm Machinery & Heavy Trucks - 0.0% † Terex Corp., U.S. Term Loan, 8/13/21 $ Industrial Machinery - 0.1% Gardner Denver, Inc., Initial Dollar Term Loan, 7/30/20 $ NN, Inc., Initial Term Loan, 10/2/22 Xerium Technologies, Inc., Initial Term Loan, 5/17/19 $ Trading Companies & Distributors - 0.1% Avis Budget Car Rental LLC, Extended Tranche B Term Loan, 3/15/22 $ Beacon Roofing Supply, Inc., Initial Term Loan, 9/25/22 Hertz Corporation, Term Loan (First Lien), 6/30/23 WESCO Distribution, Inc., Tranche B-1 Loan, 12/12/19 $ Total Capital Goods $ Commercial Services & Supplies - 0.3% Environmental & Facilities Services - 0.1% Waste Industries USA, Inc., Initial Term Loan, 2/20/20 $ Wheelabrator, Term B Loan, 10/15/21 Wheelabrator, Term C Loan, 10/15/21 $ Office Services & Supplies - 0.0% † West Corp., Term B-12 Loan, 6/13/23 $ Diversified Support Services - 0.0% † Language Line LLC, Initial Term Loan (First Lien), 7/2/21 $ Security & Alarm Services - 0.1% Allied Security Holdings LLC, Closing Date Term Loan (First Lien), 2/12/21 $ Garda World Security Corp., Term B Loan, 11/1/20 Garda World Security Corp., Term B Loan, 11/8/20 Monitronics International, Inc., Term B Loan, 3/23/18 $ Human Resource & Employment Services - 0.1% On Assignment, Inc., Initial Term B Loan, 6/5/22 $ Total Commercial Services & Supplies $ Transportation - 0.2% Air Freight & Logistics - 0.0% † Syncreon Group BV, Term Loan, 9/26/20 $ Airlines - 0.2% American Airlines, Inc., 2015 Term Loan (New), 6/27/20 $ American Airlines, Inc., 2015 Term Loan, 10/10/21 Delta Air Lines Inc., Term Loan (First Lien), 8/24/22 Delta Air Lines, Inc., 2014 Term B-1 Loan, 10/18/18 United Airlines, Inc., Class B Term Loan, 4/1/19 $ Marine - 0.0% † Navios Maritime Partners LP, Term Loan, 6/27/18 $ Total Transportation $ Automobiles & Components - 0.3% Auto Parts & Equipment - 0.2% Allison Transmission, Inc., Term B-3 Loan, 8/23/19 $ BBB Industries US, Initial Term Loan,10/15/21 Cooper Standard Intermediate Holdco 2 LLC, Term Loan, 3/28/21 Key Safety Systems, Inc., Initial Term Loan, 7/28/21 MPG Holdco I, Inc., Tranche B-1 Term Loan (2015), 10/20/21 Schaeffler AG, Facility B-USD, 5/15/20 TI Group Automotive Systems LLC, Initial US Term Loan, 6/25/22 Tower Automotive Holdings USA LLC, Initial Term Loan (2014), 4/23/20 Visteon Corp., Tranche B Loan (First Lien), 4/8/21 $ Tires & Rubber - 0.0% † The Goodyear Tire & Rubber Co., Term Loan (Second Lien), 3/27/19 $ Automobile Manufacturers - 0.1% Chrysler Group LLC, Term Loan B, 5/24/17 $ Chrysler Group LLC, Tranche B Term Loan, 12/29/18 $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.0% † Apparel, Accessories & Luxury Goods - 0.0% † Hanesbrands, Inc., New Term B Loan, 4/15/22 $ Total Consumer Durables & Apparel $ Consumer Services - 0.4% Casinos & Gaming - 0.1% Pinnacle Entertainment, Inc., Term Loan (First Lien), 3/30/23 $ Scientific Games, Initial Term B-2, 10/1/21 $ Hotels, Resorts & Cruise Lines - 0.1% Four Seasons Holdings Inc., Term Loan, 6/27/20 $ Hilton Worldwide Finance LLC, Initial Term Loan, 9/23/20 $ Leisure Facilities - 0.0% † Cedar Fair LP, U.S. Term Facility, 3/6/20 $ Six Flags Theme Parks, Inc., Tranche B Term Loan, 6/30/22 $ Restaurants - 0.1% 1011, Term B-2 Loan, 12/12/21 $ Landry's, Inc., B Term Loan, 4/24/18 NPC International, Inc., Term Loan, 12/28/18 PF Chang's China Bistro, Inc., Term Borrowing, 7/2/19 Yum! Brands, Inc., Term Loan (First Lien), 6/2/23 $ Education Services - 0.0% † Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Bright Horizons Family Solutions, Inc., Term B-1 Loan, 1/30/20 $ Specialized Consumer Services - 0.1% Prime Security Services Borrower LLC, Term B-1 Loan (First Lien), 4/21/22 $ USAGM HoldCo LLC, Delayed Term Loan, 7/28/22 USAGM HoldCo LLC, Incremental Term Loan, 7/28/22 Weight Watchers International, Inc., Initial Tranche B-2 Term Loan, 4/2/20 $ Total Consumer Services $ Media - 0.9% Broadcasting - 0.4% CBS Outdoor Americas Capital llc, Tranche B Term Loan (First Lien), 1/15/21 $ Entercom Radio llc, Term B-2 Loan, 11/23/18 Gray Television, Inc., Term Loan (First Lien), 6/10/21 Neptune Finco Corp., Initial Term Loan, 9/25/22 Quebecor Media, Inc., Facility B-1 Tranche, 8/17/20 Sinclair Television Group, Inc., New Tranche B Term Loan, 4/19/20 Sinclair Television Group, Incremental Loan, 7/30/21 The EW Scripps Co., Term Loan, 11/26/20 Tribune Media Co., Term B Loan, 12/27/20 Univision Communications, Inc., Replacement First-Lien Term Loan (C-4), 3/1/20 $ Cable & Satellite - 0.3% Charter Communications Operating LLC, Term F Loan, 1/1/21 $ Charter Communications Operating LLC, Term I Loan (2016), 1/24/23 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 6/30/19 Mediacom Illinois LLC, Tranche F Term Loan, 3/31/18 Ziggo BV, (USD) Tranche B-3 Term Loan, 1/15/22 Ziggo BV, Tranche B-1 Term Loan (First Lien), 1/15/22 Ziggo BV, Tranche B-2 Term Loan (First Lien), 1/15/22 $ Movies & Entertainment - 0.2% AMC Entertainment, Inc., Initial Term Loan, 4/30/20 $ Kasima LLC, Term Loan, 5/17/21 Live Nation Entertainment, Inc., Term B-1 Loan, 8/17/20 Rovi Solutions Corp., Term B Loan, 7/2/21 Seminole Hard Rock Entertainment, Inc., Term Loan, 5/14/20 WMG Acquisition Corp., Tranche B Refinancing Term Loan, 7/1/20 $ Publishing - 0.0% † Quincy Newspapers, Inc., Term Loan B, 10/19/22 $ Total Media $ Retailing - 0.1% Home Improvement Retail - 0.1% Apex Tool Group LLC, Term Loan, 2/1/20 $ Specialty Stores - 0.0% † Michaels Stores, Inc., Term B Loan, 1/28/20 $ Automotive Retail - 0.0% † Avis Budget Car Rental LLC, Tranche B Term Loan, 3/15/19 $ CWGS Group LLC, Term Loan, 2/20/20 $ Total Retailing $ Food & Staples Retailing - 0.1% Food Distributors - 0.0% † Advance Pierre Foods, Inc., Term Loan (First Lien), 5/18/23 $ Food Retail - 0.1% Albertsons LLC, 2016-1 Term B-5 Loan, 12/21/22 $ Albertsons LLC, Term B-6 Loan, 6/1/23 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.3% Agricultural Products - 0.1% Darling International, Inc., Term B USD Loan, 12/19/20 $ Packaged Foods & Meats - 0.2% B&G Foods, Inc., Tranche B Term Loan, 10/5/22 $ JBS USA LLC, 2015 Incremental Term Loan, 9/18/22 JBS USA LLC, Initial Term Loan, 5/25/18 Keurig Green Mountain, Inc., Term B USD Loan, 2/10/23 Pinnacle Foods Finance LLC, Tranche G Term Loan, 4/29/20 Post Holdings, Inc., Tranche B Loan (First Lien), 5/23/21 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.1% Household Products - 0.0% † Spectrum Brands, Inc., USD Term Loan, 6/16/22 $ Personal Products - 0.1% NBTY, Inc., Dollar Term B Loan, 4/27/23 $ Revlon Consumer Products Corp., Acquisition Term Loan, 8/19/19 Revlon Consumer Products Corp., Replacement Term Loan, 11/19/17 $ Total Household & Personal Products $ Health Care Equipment & Services - 0.6% Health Care Supplies - 0.1% Kinetic Concepts, Inc., Dollar Term F Loan, 11/30/20 $ Sterigenics-Nordion Holdings LLC, Initial Term Loan, 4/27/22 $ Health Care Services - 0.2% BioScrip, Inc., Initial Term B Loan, 7/31/20 $ BioScrip, Inc., Term Loan, 7/31/20 BSN Medical GmbH & Co. KG, Facility B1A, 8/28/19 DaVita HealthCare Partners, Inc., Tranche B Loan (First Lien), 6/19/21 Envision Healthcare Corp., Initial Term Loan, 5/25/18 inVentiv Health, Inc., Term B-3 Loan, 5/15/18 National Mentor Holdings, Inc., Tranche B Term Loan, 1/31/21 Pharmaceutical Product Development LLC, Initial Term Loan, 8/6/22 $ Health Care Facilities - 0.2% CHS, Incremental 2019 Term G Loan, 12/31/19 $ CHS, Incremental 2021 Term H Loan, 1/27/21 HCA, Inc., Tranche B-6 Term Loan, 3/8/23 IASIS Healthcare LLC, Term B-2 Loan, 5/3/18 Kindred Healthcare, Inc., Tranche B Loan (First Lien), 4/10/21 Select Medical Corp., Series E Tranche B Term Loan, 6/1/18 Select Medical Corp., Series F Tranche B Term Loan, 3/4/21 Steward Health Care System LLC, Term Loan, 4/10/20 Vizient, Inc., Initial Term Loan, 2/9/23 $ Managed Health Care - 0.0% † Prospect Medical Holdings, Inc., Term Loan (First Lien), 6/20/22 $ Health Care Technology - 0.1% Change Healthcare Holdings, Inc., Term B-2 Loan, 11/2/18 $ ConvaTec, Inc., Dollar Term Loan, 12/22/16 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.4% Biotechnology - 0.1% Alkermes, Inc., 2019 Term Loan, 9/25/19 $ Pharmaceuticals - 0.3% Concordia Healthcare Corp., Initial Dollar Term Loan, 10/20/21 $ DPx Holdings BV, 2015 Incremental Dollar Term Loan, 1/23/21 Endo Luxembourg Finance I Co Sarl, 2015 Incremental Term B Loan, 6/24/22 Grifols Worldwide Operations USA, Inc., U.S. Tranche B Term Loam, 4/1/21 Mallinckrodt International Finance SA, Initial Term B Loan, 3/6/21 Prestige Brands, Inc., Term B-3 Loan, 9/3/21 RPI Finance Trust, Term B-3 Term Loan, 11/9/18 RPI Finance Trust, Term B-4 Term Loan, 11/9/20 Valeant Pharmaceuticals International, Inc., Series C-2 Tranche B Term Loan, 12/11/19 Valeant Pharmaceuticals International, Inc., Series D-2 Tranche B Term Loan, 2/13/19 Valeant Pharmaceuticals International, Inc., Series E-1 Tranche B Term Loan, 8/5/20 $ Life Sciences Tools & Services - 0.0% † Albany Molecular Research, Inc., Term Loan, 7/14/21 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.0% † Thrifts & Mortgage Finance - 0.0% † Ocwen Financial Corp., Initial Term Loan, 1/15/18 $ Total Banks $ Diversified Financials - 0.2% Other Diversified Financial Services - 0.1% AWAS Finance Luxembourg 2012 SA, Term Loan, 7/16/18 $ Delos Finance SARL, Tranche B Term Loan, 2/27/21 Fly Funding II Sarl, Loan, 8/9/19 Livingston International, Inc., Initial Term B-1 Loan (First Lien), 4/18/19 $ Specialized Finance - 0.1% Mirror BidCo Corp., New Incremental Term Loan, 12/18/19 $ SBA Senior Finance II LLC, Incremental Tranche B-1 Term Loan, 3/31/21 $ Total Diversified Financials $ Insurance - 0.1% Insurance Brokers - 0.1% USI Insurance Services LLC, Term B Loan, 12/30/19 $ Life & Health Insurance - 0.0% † Integro, Ltd., Delayed Draw Term Loan (First Lien), 10/9/22 $ Integro, Ltd., Initial Term Loan (First Lien), 10/9/22 $ Multi-line Insurance - 0.0% † Alliant Holdings I LLC, Initial Term Loan, 7/28/22 $ Property & Casualty Insurance - 0.0% † Confie Seguros Holding II Co., Term B Loan (First Lien), 11/9/18 $ Total Insurance $ Real Estate - 0.2% Mortgage REIT - 0.1% Starwood Property Trust, Inc., Term Loan, 4/17/20 $ Hotel & Resort REIT - 0.0% † MGM Growth Properties Operating Partnership LP, Term B Loan, 4/7/23 $ Retail REIT - 0.1% DTZ US Borrower LLC, 2015-1 Additional Term Loan (First Lien), 11/4/21 $ Specialized REIT - 0.0% † Communications Sales & Leasing, Inc., Term Loan, 10/16/22 $ The GEO Group, Inc., Term Loan, 4/3/20 $ Real Estate Services - 0.0% † Altisource Solutions Sarl, Term B Loan, 12/9/20 $ Total Real Estate $ Software & Services - 0.1% IT Consulting & Other Services - 0.0% † Evergreen Skills Lux Sarl, Initial Term Loan (First Lien), 4/23/21 $ NXP BV, Tranche B Loan, 10/30/20 PSAV Presentation Services, Tranche B Term Loan (First Lien), 1/24/21 $ Data Processing & Outsourced Services - 0.0% † Wex, Inc., Term Loan (First Lien), 6/24/23 $ Application Software - 0.1% Epiq Systems, Inc., Term Loan, 8/27/20 $ Verint Systems, Inc., Tranche B-2 Term Loan (First Lien), 9/6/19 $ Home Entertainment Software - 0.0% † Activision Blizzard, Inc., Term Loan, 7/26/20 $ Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Technology Hardware & Equipment - 0.3% Communications Equipment - 0.2% Belden Finance 2013 LP, Initial Term Loan, 9/9/20 $ CommScope, Inc., Tranche 4 Term Loan, 1/14/18 CommScope, Inc., Tranche 5 Term Loan (2015), 12/29/22 $ Technology Hardware, Storage & Peripherals - 0.0% † Diebold, Inc., Term Loan (First Lien), 3/18/23 $ Electronic Equipment Manufacturers - 0.0% † Zebra Technologies Corp., Refinancing Term Loan, 12/27/21 $ Technology Distributors - 0.1% CDW LLC, Term Loan, 4/25/20 $ Deltek, Inc., Term Loan (First Lien), 12/31/22 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.2% Semiconductor Equipment - 0.1% Sensata Technologies BV, Sixth Amendment Term Loan, 10/14/21 $ Semiconductors - 0.1% Avago Technologies Finance, Term Loan (First Lien), 11/13/22 $ Microsemi Corp., Closing Date Term B Loan, 12/17/22 ON Semiconductor Corp., Term Loan (First Lien), 3/31/23 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.3% Cable & Satellite - 0.0% † Telesat Canada, U.S. Term B Loan, 3/28/19 $ Integrated Telecommunication Services - 0.2% Cincinnati Bell, Inc., Tranche B Term Loan, 9/10/20 $ GCI Holdings, Inc., New Term B Loan, 2/2/22 Level 3 Financing, Inc., Tranche B-II 2022 Term Loan, 5/31/22 Virgin Media Investment Holdings, Ltd., F Facility, 6/30/23 West Corp., B-10 Term Loan (First Lien), 6/30/18 Windstream Services LLC, Tranche B-5 Term Loan, 8/8/19 $ Wireless Telecommunication Services - 0.1% Altice US Finance I Corp., Initial Term Loan, 12/14/22 $ Syniverse Holdings, Inc., Tranche B Term Loan, 4/23/19 T-Mobile USA, Inc., Senior Lien Term Loan, 11/3/22 $ Total Telecommunication Services $ Utilities - 0.4% Electric Utilities - 0.2% APLP Holdings LP, Term Loan, 4/12/23 $ Calpine Construction Finance Co. LP, Term B-1 Loan, 5/3/20 Terra-Gen Finance Company, Term Loan, 11/26/21 $ Independent Power Producers & Energy Traders - 0.2% Calpine Corp., Term Loan (2015), 1/15/23 $ Calpine Corp., Term Loan, 5/28/22 Dynegy, Inc., Term Loan (First Lien), 6/27/23 Dynegy, Inc., Tranche B-2 Term Loan, 4/23/20 NRG Energy, Inc., Term Loan (2013), 7/1/18 NSG Holdings LLC, New Term Loan, 12/11/19 TerraForm AP Acquisition Holdings LLC, Term Loan, 6/26/22 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $171,403,304) $ TEMPORARY CASH INVESTMENTS - 1.5% Commercial Paper - 0.8% Bank of Montreal, Floating Rate Note, 3/16/18 $ Bank of Tokyo-Mitsubishi UFJ Commercial Paper, 7/6/16 (c) BMO Harris Bank NA, 1.0%, 4/24/17 Mizuho Bank Ltd., Floating Rate Note, 7/15/16 Sumitomo Mitsui Banking Corp. New York, Floating Rate Note, 5/2/17 Svenska Handelsbanken New York NY, Floating Rate Note, 8/17/16 Yale University, Commercial Paper, 7/15/16 (c) $ Repurchase Agreements - 0.7% $6,510,000 ScotiaBank, 0.42%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by the following: $6,635,478 Federal National Mortgage Association, 3.5% - 4.0%, 1/1/46 - 4/1/46 $4,800 Fannie Mae, 7.25%, 5/15/30 $6,510,apital Markets LLC, 0.42%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by the following: $3,297,975 Government National Mortgage Association II, 3.0% - 4.0%, 10/20/43 - 6/20/46 $3,340,403 Federal National Mortgage Association, 3.5% - 5.5%, 5/1/25 - 3/1/46 $1,822 Freddie Mac Giant, 3.5%, 2/1/30 $6,510,ecurities USA LLC, 0.35%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by the following: $6,640,278 U.S. Treasury Notes, 2.25%, 11/30/17 - 11/15/24 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $39,705,507) $ TOTAL INVESTMENT IN SECURITIES - 101.4% (Cost $2,637,817,003) (a) $ OTHER ASSETS & LIABILITIES - (1.4)% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. (Cat Bond) Catastrophe or event-linked bond. At June 30, 2016, the value of these securities amounted to $88,727,600 or 3.4% of total net assets. See Notes to Financial Statements — Note 1H. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At June 30, 2016, the value of these securities amounted to $1,034,707,604 or 39.9% of total net assets. REIT Real Estate Investment Trust. REMICS Real Estate Mortgage Investment Conduits. ARM Adjustable Rate Mortgage Strips Separate trading of Registered interest and principal of securities. (Step) Bond issued with an initial coupon rate which converts to a higher rate at a later date. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major U.S. banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At June 30, 2016, the net unrealized depreciation on investments based on cost for federal income tax purposes of $2,642,346,745 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security issued with a zero coupon. Income is earned through accretion of discount. (d) Rate to be determined. (e) Structured reinsurance investment. At June 30, 2016, the value of these securities amounted to $35,298,953 or 1.4% of total net assets. (f) Consists of Revenue Bonds unless otherwise indicated. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of June 30, 2016, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Asset Backed Securities $- $- Collateralized Mortgage Obligations - - Corporate Bonds Insurance Reinsurance - All Other Corporate Bonds - - U.S. Government and Agency Obligations - - Foreign Government Bond - - Municipal Bonds - - Senior Floating Rate Loan Interests - - Repurchase Agreements - - Commercial Paper - - Total $- The following is a reconciliation of assets valued using significant unobservable inputs (Level 3): Corporate Bonds Balance as of 3/31/16 Realized gain (loss)1 Change in unrealized appreciation (depreciation)2 Purchases Sales Transfers in to Level 3* - Transfers out of Level 3* - Balance as of 6/30/16 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended June 30, 2016, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 6/30/16 Pioneer Fundamental Growth Fund Schedule of Investments 6/30/2016 (Unaudited) Shares Value COMMON STOCKS - 97.6% Energy - 2.2% Oil & Gas Equipment & Services - 1.1% Schlumberger, Ltd. $ Oil & Gas Exploration & Production - 1.1% Cabot Oil & Gas Corp. $ Total Energy $ Materials - 3.2% Specialty Chemicals - 3.2% Ecolab, Inc. $ International Flavors & Fragrances, Inc. $ Total Materials $ Capital Goods - 6.4% Aerospace & Defense - 3.9% Raytheon Co. $ United Technologies Corp. $ Industrial Conglomerates - 2.5% 3M Co. $ Total Capital Goods $ Transportation - 2.2% Air Freight & Logistics - 2.2% United Parcel Service, Inc. (Class B) $ Total Transportation $ Consumer Durables & Apparel - 1.2% Footwear - 1.2% NIKE, Inc. (Class B) $ Total Consumer Durables & Apparel $ Consumer Services - 1.9% Restaurants - 1.9% Starbucks Corp. $ Total Consumer Services $ Media - 5.7% Movies & Entertainment - 5.7% The Walt Disney Co. $ Time Warner, Inc. $ Total Media $ Retailing - 11.0% Internet Retail - 3.5% Amazon.com, Inc. * $ Apparel Retail - 1.8% Ross Stores, Inc. $ Home Improvement Retail - 4.2% The Home Depot, Inc. $ Automotive Retail - 1.5% O'Reilly Automotive, Inc. * $ Total Retailing $ Food & Staples Retailing - 4.0% Drug Retail - 4.0% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 8.4% Soft Drinks - 3.2% PepsiCo., Inc. $ Packaged Foods & Meats - 1.8% The Hershey Co. $ Tobacco - 3.4% Reynolds American, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.3% Household Products - 3.3% Colgate-Palmolive Co. $ Kimberly-Clark Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 4.5% Health Care Equipment - 4.5% Edwards Lifesciences Corp. * $ Medtronic PLC $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 14.9% Biotechnology - 6.6% Celgene Corp. * $ Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.7% Allergan plc $ Johnson & Johnson $ Life Sciences Tools & Services - 3.6% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 2.7% Specialized Finance - 2.7% Intercontinental Exchange, Inc. $ Total Diversified Financials $ Software & Services - 16.6% Internet Software & Services - 5.5% Alphabet, Inc. (Class C) $ IT Consulting & Other Services - 2.2% Cognizant Technology Solutions Corp. * $ Data Processing & Outsourced Services - 4.0% MasterCard, Inc. $ Systems Software - 4.9% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 7.6% Computer Storage & Peripherals - 7.6% Apple, Inc. $ EMC Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.8% Semiconductors - 1.8% Analog Devices, Inc. $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $3,364,214,982) $ Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 1.4% U.S. Treasury Bills, 7/14/16 (b) $ U.S. Treasury Bills, 7/21/16 (b) TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $55,334,564) $ TEMPORARY CASH INVESTMENTS - 0.2% Repurchase Agreements - 0.2% $10,000,000 ScotiaBank, 0.42%, dated 6/30/16 plus accrued interest on 7/1/16 collateralized by the following: $7,835,161 U.S. Treasury Notes, 0.125%, 4/15/17 $2,365,006 Government National Mortgage Association, 3.5%, 11/20/45 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,000,000) $ TOTAL INVESTMENT IN SECURITIES - 99.2% (Cost $3,429,549,546) (a) $ OTHER ASSETS & LIABILITIES - 0.8% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At June 30, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $3,432,564,622 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Security issued with a zero coupon. Income is earned through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of June 30, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $- $- U.S. Government And Agency Obligations - - Repurchase Agreements - - Total $- During the period ended June 30, 2016, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust X By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date August 26, 2016 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date August 26, 2016 * Print the name and title of each signing officer under his or her signature.
